Name: Commission Implementing Regulation (EU) NoÃ 34/2012 of 17Ã January 2012 amending for the 163rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  Asia and Oceania
 Date Published: nan

 18.1.2012 EN Official Journal of the European Union L 15/1 COMMISSION IMPLEMENTING REGULATION (EU) No 34/2012 of 17 January 2012 amending for the 163rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 13 December 2011 the Sanctions Committee of the United Nations Security Council decided to amend 101 entries on the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Salim Y Salamuddin Julkipli (alias (a) Kipli Sali, (b) Julkipli Salim). Date of birth: 20.6.1967. Place of birth: Tulay, Jolo Sulu, Phillippines. Nationality: Filipino. Date of designation referred to in Article 2a (4) (b): 9.9.2003. under the heading Natural persons shall be replaced by the following: Salim Y Salamuddin Julkipli (alias (a) Kipli Sali, (b) Julkipli Salim). Date of birth: 20.6.1967. Place of birth: Tulay, Jolo Sulu, Phillippines. Nationality: Filipino. Other information: In detention in the Philippines as at May 2011. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (2) The entry Kamel Djermane (alias (a) Bilal, (b) Adel, (c) Fodhil, (d) Abou Abdeljalil). Address: Algeria. Date of birth: 12.10.1965. Place of birth: Oum el Bouaghi, Algeria. Nationality: Algerian. Other information: Arrested in Libya on 30.6.2004 and extradited to Algeria on 14.7.2004. under the heading Natural persons shall be replaced by the following: Kamel Djermane (alias (a) Bilal, (b) Adel, (c) Fodhil, (d) Abou Abdeljalil). Address: Algeria. Date of birth: 12.10.1965. Place of birth: Oum el Bouaghi, Algeria. Nationality: Algerian. Other information: (a) In detention in Algeria as at April 2010; (b) Former member of the Katibat Tarek Ibn Ziad of The Organization of Al-Qaida in the Islamic Maghreb. Date of designation referred to in Article 2a (4) (b): 3.5.2004. (3) The entry Ahmad Zerfaoui (alias (a) Abdullah, (b) Abdalla, (c) Smail, (d) Abu Khaoula, (e) Abu Cholder, (f) Nuhr). Date of birth: 15.7.1963. Place of birth: ChrÃ ©a, Algeria. Nationality: Algerian. Other information: (a) Member of Le Groupe Salafiste pour la PrÃ ©dication et le Combat (GSPC), now known as The Organization of Al-Qaida in the Islamic Maghreb, (b) Reportedly killed in northern Mali in 2006. under the heading Natural persons shall be replaced by the following: Ahmad Zerfaoui (alias (a) Abdullah, (b) Abdalla, (c) Smail, (d) Abu Khaoula, (e) Abu Cholder, (f) Nuhr). Date of birth: 15.7.1963. Place of birth: ChrÃ ©a, Algeria. Nationality: Algerian. Other information: (a) Former member of the Organization of Al-Qaida in the Islamic Maghreb, (b) Confirmed to have died in northern Mali on 19.9.2006. Date of designation referred to in Article 2a (4) (b): 3.5.2004. (4) The entry Dhou El-Aich (alias Abdel Hak). Date of birth: 5.8.1964. Place of birth: Blida, Algeria. Nationality: Algerian. Other information: Reportedly killed in Chad on 8.3.2004. under the heading Natural persons shall be replaced by the following: Dhou El-Aich (alias Abdel Hak). Date of birth: 5.8.1964. Place of birth: Blida, Algeria. Nationality: Algerian. Other information: Confirmed to have died in Chad on 8.3.2004. Date of designation referred to in Article 2a (4) (b): 3.5.2004. (5) The entry Hacene Allane (alias (a) Hassan the Old, (b) Al Sheikh Abdelhay, (c) Boulahia, (d) Abu al-Foutouh, (e) Cheib AhcÃ ©ne). Date of birth: 17.1.1941. Place of birth: MÃ ©dÃ ©a, Algeria. Nationality: Algerian. Other information: Reportedly killed on 16.4.2004 in northern Niger. under the heading Natural persons shall be replaced by the following: Hacene Allane (alias (a) Hassan the Old, (b) Al Sheikh Abdelhay, (c) Boulahia, (d) Abu al-Foutouh, (e) Cheib AhcÃ ©ne). Date of birth: 17.1.1941. Place of birth: MÃ ©dÃ ©a, Algeria. Nationality: Algerian. Other information: Confirmed to have died on 16.4.2004 in northern Niger. Date of designation referred to in Article 2a (4) (b): 3.5.2004. (6) The entry Aqeel Abdulaziz Aqeel Al-Aqeel (alias (a) Aqeel Abdulaziz Al-Aqil, (b) Ageel Abdulaziz A. Alageel). Date of birth: 29.4.1949. Place of birth: Uneizah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: (a) C 1415363 (issued on 21.5.2000 (16/2/1421H); (b) E 839024 (issued on 3.1.2004, expired on 8.11.2008). Other information: Located in Saudi Arabia (as at April 2009). Date of designation referred to in Article 2a (4) (b): 6.7.2004. under the heading Natural persons shall be replaced by the following: Aqeel Abdulaziz Aqeel Al-Aqeel (alias (a) Aqeel Abdulaziz Al-Aqil, (b) Ageel Abdulaziz A. Alageel). Address: Saudi Arabia (as at April 2009). Date of birth: 29.4.1949. Place of birth: Uneizah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: (a) C 1415363 (issued on 21.5.2000 (16/2/1421H); (b) E 839024 (issued on 3.1.2004, expired on 8.11.2008). Other information: In detention in Saudi Arabia as at November 2010. Date of designation referred to in Article 2a (4) (b): 6.7.2004. (7) The entry Imad Ben Bechir Ben Hamda Al-Jammali. Address: via Dubini 3, Gallarate (Varese), Italy. Date of birth: 25.1.1968. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: K693812 (Tunisian passport issued on 23.4.1999, expired on 22.4.2004). Other information: (a) Italian fiscal code: JMM MDI 68A25 Z352D, (b) currently imprisoned in Tunis, Tunisia, (c) Italian Judicial Authorities have issued a warrant of arrest against him, which had not been executed as of September 2007. under the heading Natural persons shall be replaced by the following: Imad Ben Bechir Ben Hamda Al-Jammali. Address: Qistantiniyah Street, Manzal Tmim, Nabul, Tunisia (home address). Date of birth: 25.1.1968. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: K693812 (Tunisian passport issued on 23.4.1999, expired on 22.4.2004). Other information: (a) Italian fiscal code: JMM MDI 68A25 Z352D; (b) In detention in Tunis, Tunisia as at December 2009; (c) Mothers name is Jamilah. Date of designation referred to in Article 2a (4) (b): 23.6.2004. (8) The entry Habib Ben Ahmed Al-Loubiri. Address: via Brughiera 5, Castronno (Varese), Italy. Date of birth: 17.11.1961. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: M788439 (Tunisian passport issued on 20.10.2001, expired on 19.10.2006). Other information: (a) Italian fiscal code: LBR HBB 61S17 Z352F, (b) sentenced on 3.12.2004 by Milans first instance Court to 6 years and 6 months imprisonment. On 29.9.2005, the Milan Appeal Court reduced his term to 4 years and 1 month. He was in prison from 24.6.2003 to 17.11.2006. He was expelled from Italian territory to Tunis (Tunisia) on 30.8.2006. under the heading Natural persons shall be replaced by the following: Habib Ben Ahmed Al-Loubiri (alias Al-Habib ben Ahmad ben al-Tayib al-Lubiri). Address: Al-Damus, Manzal Tmim, Nabul, Tunisia (habitual residence). Date of birth: 17.11.1961. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: M788439 (Tunisian passport issued on 20.10.2001, expired on 19.10.2006). Other information: (a) Italian fiscal code: LBR HBB 61S17 Z352F; (b) In detention in Tunisia as at Dec. 2009; (c) Mothers name is Fatima bint al-Mukhtar. Date of designation referred to in Article 2a (4) (b): 23.6.2004. (9) The entry Chabaane Ben Mohamed Ben Mohamed Al-Trabelsi (alias Chabaane Ben Mohamed Trabelsi). Address: Via Salvo DAcquisto 2, Varese, Italy. Date of birth: 1.5.1966. Place of birth: Menzel Temime, Nabeul, Tunisia. Nationality: Tunisian. Passport No: L945660 (Tunisian passport issued on 4.12.1998 which expired on 3.12.2001). Other information: (a) Italian fiscal code: TRB CBN 66E01 Z352O, (b) Resided in Italy as at December 2009. Date of designation referred to in Article 2a(4)(b): 23.6.2004. under the heading Natural persons shall be replaced by the following: Chabaane Ben Mohamed Ben Mohamed Al-Trabelsi (alias Chabaane Ben Mohamed Trabelsi). Address: Number 2, Via Salvo DAcquisto 2, Varese, Italy. Date of birth: 1.5.1966. Place of birth: Manzal Tmim, Nabul, Tunisia. Nationality: Tunisian. Passport No: L945660 (Tunisian passport issued on 4.12.1998 which expired on 3.12.2001). Other information: (a) Italian fiscal code: TRB CBN 66E01 Z352O; (b) Resided in Italy as at December 2009; (c) Mothers name is Um al-Khayr al-Wafi. Date of designation referred to in Article 2a(4)(b): 23.6.2004. (10) The entry Suliman Hamd Suleiman Al-Buthe (alias Soliman H.S. Al Buthi). Date of birth: 8.12.1961. Place of birth: Cairo, Egypt. Nationality: Saudi Arabian. Passport No: (a) B049614, (b) C 536660 (issued on 5.5.2001, expired on 11.5.2006). under the heading Natural persons shall be replaced by the following: Suliman Hamd Suleiman Al-Buthe (alias (a) Soliman H.S. Al Buthi, (b) Sulayman Hamad Sulayman Al Batha). Address: Riyadh, Saudi Arabia. Date of birth: 8.12.1961. Place of birth: Cairo, Egypt. Nationality: Saudi Arabian. Passport No: (a) B049614 (Saudi Arabia), (b) C 536660 (Saudi Arabia passport issued on 5.5.2001, expired on 11.5.2006). Other information: Director of the Environmental Health Department of the Municipality of Riyadh, Saudi Arabia (as at February 2010). Date of designation referred to in Article 2a (4) (b): 23.6.2004. (11) The entry Saad Rashed Mohammad Al-Faqih (alias (a) Abu Uthman Sa'd Al-Faqih, (b) Sa'ad Al-Faqih, (c) Saad Alfagih, (d) Sa'd Al-Faqi, (e) Saad Al-Faqih, (f) Saad Al Faqih, (g) Saad Al-Fagih, (h) Saad Al-Fakih, (i) Sa'd Rashid Muhammed Al- Fageeh). Title: Doctor. Address: London, United Kingdom. Date of birth: (a) 1.2.1957, (b) 31.1.1957. Place of birth: Al-Zubair, Iraq. Nationality: Saudi Arabian. Date of designation referred to in Article 2a (4) (b): 23.12.2004. under the heading Natural persons shall be replaced by the following: Saad Rashed Mohammad Al-Faqih (alias (a) Abu Uthman Sa'd Al-Faqih, (b) Sa'ad Al-Faqih, (c) Saad Alfagih, (d) Sa'd Al-Faqi, (e) Saad Al-Faqih, (f) Saad Al Faqih, (g) Saad Al-Fagih, (h) Saad Al-Fakih, (i) Sa'd Rashid Muhammed Al- Fageeh). Title: Doctor. Address: London, United Kingdom. Date of birth: (a) 1.2.1957, (b) 31.1.1957. Place of birth: Al-Zubair, Iraq. Nationality: Saudi Arabian. Other information: Head of Movement for Reform in Arabia. Date of designation referred to in Article 2a (4) (b): 23.12.2004. (12) The entry Sulayman Khalid Darwish (alias Abu Al-Ghadiya). Date of birth: (a) 1976, (b) 1974. Place of birth: outside Damascus, Syria. Nationality: Syrian. Passport No: (a) 3936712 (Syrian passport), (b) 11012 (Syrian passport). Other information: Reportedly killed in 2005 in Iraq. Date of designation referred to in Article 2a (4) (b): 28.1.2005. under the heading Natural persons shall be replaced by the following: Sulayman Khalid Darwish (alias (a) Abu al-Ghadiya (b) Suleiman Darwish). Date of birth: (a) 2.5.1976, (b) 1974. Place of birth: Al-Ebada village, Damascus, Syria. Nationality: Syrian. Passport No: (a) 3936712 (Syrian passport), (b) 11012 (Syrian passport). Other information: (a) Fathers name is Khalid Darwish bin Qasim; (b) Reportedly deceased in 2005 in Iraq. Date of designation referred to in Article 2a (4) (b): 28.1.2005. (13) The entry Faycal Boughanemi (alias (a) Faical Boughanmi, (b) Faysal al-Bughanimi). Address: Viale Cambonino, 5/B, Cremona, Italy. Date of birth: 28.10.1966. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Other information: (a) Italian fiscal code: BGHFCL66R28Z352G, (b) Detained in Italy as at June 2009. Date of designation referred to in Article 2a (4) (b): 29.7.2005. under the heading Natural persons shall be replaced by the following: Faycal Boughanemi (alias (a) Faical Boughanmi, (b) Faysal al-Bughanimi). Address: Number 5/B Viale Cambonino, Cremona, Italy. Date of birth: 28.10.1966. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Other information: (a) Italian fiscal code: BGHFCL66R28Z352G, (b) In detention in Italy as at June 2009. Date of designation referred to in Article 2a (4) (b): 29.7.2005. (14) The entry Ahmed El Bouhali (alias Abu Katada). Address: vicolo S. Rocco 10, Casalbuttano (Cremona), Italy. Date of birth: 31.5.1963. Place of birth: Sidi Kacem, Morocco. Nationality: Moroccan. Other information: (a) Italian fiscal code LBHHMD63E31Z330M, (b) Acquitted by the Cremona Court of assizes on 15.7.2006. under the heading Natural persons shall be replaced by the following: Ahmed El Bouhali (alias Abu Katada). Address: Number 43 Rue Essadr El Aadam, Larache, Morocco. Date of birth: 31.5.1963. Place of birth: Ould Yahia, Sidi Kacem, Morocco. Nationality: Moroccan. National Identification No: G 0151108 (Moroccan national identity card issued on 4 March 1982 in Larache, Morocco). Other information: (a) Italian fiscal code LBHHMD63E31Z330M; (b) Fathers name is Mohamed Mohamed; (c) Mothers name is Sfia Sellam; (d) Reportedly deceased in Afghanistan. Date of designation referred to in Article 2a (4) (b): 29.7.2005. (15) The entry Abdelkader Laagoub. Address: via Europa 4, Paderno Ponchielli (Cremona), Italy. Date of birth: 23.4.1966. Place of birth: Casablanca, Morocco. Nationality: Moroccan. Other information: (a) Italian fiscal code LGBBLK66D23Z330U, (b) Acquitted by the Cremona Court of assizes on 15.7.2006 and released the same day. under the heading Natural persons shall be replaced by the following: Abdelkader Laagoub (alias Rachid). Address: Number 4 Via Europa, Paderno Ponchielli (Cremona), Italy. Date of birth: 23.4.1966. Place of birth: Casablanca, Morocco. Nationality: Moroccan. Passport No: D-379312 (Moroccan). National Identification No: DE-473900 (Moroccan identity card). Other information: (a) Italian fiscal code LGBBLK66D23Z330U; (b) Fathers name is Mamoune Mohamed; (c) Mothers name is Fatna Ahmed. Date of designation referred to in Article 2a (4) (b): 29.7.2005. (16) The entry Abd Allah Mohamed Ragab Abdel Rahman (alias (a) Abu Al-Khayr, (b) Ahmad Hasan, (c) Abu Jihad). Date of birth: 3.11.1957. Place of birth: Kafr Al-Shaykh, Egypt. Nationality: Egyptian. Other information: May be living in Pakistan, Afghanistan or Iran. under the heading Natural persons shall be replaced by the following: Abd Allah Mohamed Ragab Abdel Rahman (alias (a) Abu Al-Khayr, (b) Ahmad Hasan, (c) Abu Jihad). Date of birth: 3.11.1957. Place of birth: Kafr Al-Shaykh, Egypt. Nationality: Egyptian. Other information: (a) Believed to be in Pakistan or Afghanistan. (b) Member of Egypian Islamic Jihad. Date of designation referred to in Article 2a (4) (b): 29.9.2005. (17) The entry Zaki Ezat Zaki Ahmed (alias (a) Rif'at Salim, (b) Abu Usama). Date of birth: 21.4.1960. Place of birth: Sharqiyah, Egypt. Nationality: Egyptian. Other information: May be living on the Pakistani-Afghan border. under the heading Natural persons shall be replaced by the following: Zaki Ezat Zaki Ahmed (alias (a) Rif'at Salim, (b) Abu Usama). Address: (a) Pakistan, (b) Afghanistan. Date of birth: 21.4.1960. Place of birth: (a) Sharqiyah, Egypt, (b) Zaqazig, Egypt. Nationality: Egyptian. Other information: (a) Fathers name is Ahmed Ezat Zaki, (c) Member of Egyptian Islamic Jihad. Date of designation referred to in Article 2a (4) (b): 29.9.2005. (18) The entry Mohammed Ahmed Shawki Al Islambolly (alias (a) Abu Khalid, (b) Abu Ja'far). Date of birth: 21.1.1952. Place of birth: El-Minya, Egypt. Nationality: Egyptian. Other information: May be living in Pakistan, Afghanistan or Iran. under the heading Natural persons shall be replaced by the following: Mohammed Ahmed Shawki Al Islambolly (alias (a) Abu Khalid, (b) Abu Ja'far, (c) Mohamed El Islambouli). Address: (a) Pakistan, (b) Afghanistan. Date of birth: 21.1.1957. Place of birth: El-Minya, Qena Egypt. Nationality: Egyptian. Other information: (a) Fathers name is Shawki al-Islambolly; (b) Member of the Egyptian Islamic Jihad. Date of designation referred to in Article 2a (4) (b): 29.9.2005. (19) The entry Al Sayyid Ahmed Fathi Hussein Eliwah (alias (a) Al Sayyid Ahmed Fathi Hussein Eliwa, (b) Al Sayyid Ahmed Fathi Hussein Alaiwah, (c) Al Sayyid Ahmed Fathi Hussein Elaiwa, (d) Al Sayyid Ahmed Fathi Hussein Ilewah, (e) Al Sayyid Ahmed Fathi Hussein Alaywah, (f) El Sayed Ahmad Fathi Hussein Elaiwa, (g) Hatim, (h) Hisham, (i) Abu Umar). Date of birth: (a) 30.7.1964, (b) 30.1.1964. Place of birth: (a) Suez, Egypt, (b) Alexandria, Egypt. Nationality: Egyptian. Passport No: RP0185179 (United Kingdom passport in the name of Al-Sayyid Ilewah, which was issued on 11.9.2001 and expires on 11.9.2011). Other information: lives in the United Kingdom. under the heading Natural persons shall be replaced by the following: Al Sayyid Ahmed Fathi Hussein Eliwah (alias (a) Al Sayyid Ahmed Fathi Hussein Eliwa, (b) Al Sayyid Ahmed Fathi Hussein Alaiwah, (c) Al Sayyid Ahmed Fathi Hussein Elaiwa, (d) Al Sayyid Ahmed Fathi Hussein Ilewah, (e) Al Sayyid Ahmed Fathi Hussein Alaywah, (f) El Sayed Ahmad Fathi Hussein Elaiwa, (g) Hatim, (h) Hisham, (i) Abu Umar, (j) El-Sayed Ilawah). Date of birth: (a) 30.7.1964, (b) 30.1.1964, (c) 3.7.1954. Address: United Kingdom. Place of birth: Suez, Egypt. Nationality: Egyptian. Passport No: RP0185179 (United Kingdom passport in the name of Al-Sayyid Ilewah, which was issued on 11.9.2001 and expires on 11.9.2011). Other information: (a) Fathers name is Fathi Hussein Elaiwa (b) Member of Egyptian Islamic Jihad. Date of designation referred to in Article 2a (4) (b): 29.9.2005. (20) The entry Ali Sayyid Muhamed Mustafa Bakri (alias (a) Ali Salim, (b) Abd Al-Aziz, (c) Al-Masri). Date of birth: 18.4.1966. Place of birth: Beni-Suef. Nationality: Egyptian. Other information: May be living in Iran. under the heading Natural persons shall be replaced by the following: Ali Sayyid Muhamed Mustafa Bakri (alias (a) Ali Salim, (b) Abd Al-Aziz al-Masri). Date of birth: 18.4.1966. Place of birth: Beni-Suef, Egypt. Nationality: Egyptian. Other information: Member of the Shura Council of Al-Qaida and Egyptian Islamic Jihad. Date of designation referred to in Article 2a (4) (b): 29.9.2005. (21) The entry Mahdhat Mursi Al-Sayyid Umar (alias (a) Abu Hasan, (b) Abu Khabab, (c) Abu Rabbab). Date of birth: 19.10.1953. Place of birth: Alexandria, Egypt. Nationality: Egyptian. Other information: Reportedly deceased in Pakistan. under the heading Natural persons shall be replaced by the following: Mahdhat Mursi Al-Sayyid Umar (alias (a) Abu Hasan, (b) Abu Khabab, (c) Abu Rabbab). Date of birth: 19.10.1953. Place of birth: Alexandria, Egypt. Nationality: Egyptian. Other information: (a) Member of Egyptian Islamic Jihad (b) Confirmed to have died in Pakistan in 2008. Date of designation referred to in Article 2a (4) (b): 29.9.2005. (22) The entry Ata Abdoulaziz Rashid (alias (a) Ata Abdoul Aziz Barzingy, (b) Abdoulaziz Ata Rashid). Date of birth: 1.12.1973. Place of birth: Sulaimaniya, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0020375. Other information: In prison in Germany as of December 2004. Date of designation referred to in Article 2a (4) (b): 6.12.2005. under the heading Natural persons shall be replaced by the following: Ata Abdoulaziz Rashid (alias (a) Ata Abdoul Aziz Barzingy, (b) Abdoulaziz Ata Rashid). Date of birth: 1.12.1973. Place of birth: Sulaimaniya, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0020375. Other information: (a) In prison in Germany; (b) Member of Ansar Al-Islam. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (23) The entry Dieman Abdulkadir Izzat (alias Deiman Alhasenben Ali Aljabbari). Date of birth: 4.7.1965. Place of birth: Kirkuk, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0141062. Other information: in custody in Nuremberg, Germany. under the heading Natural persons shall be replaced by the following: Dieman Abdulkadir Izzat (alias Deiman Alhasenben Ali Aljabbari). Address: Bavaria, Germany. Date of birth: 4.7.1965. Place of birth: Kirkuk, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0141062. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (24) The entry Yasser Mohamed Ismail Abu Shaweesh (alias Yasser Mohamed Abou Shaweesh). Date of birth: 20.11.1973. Place of birth: Benghazi, Libya. Passport No: (a) 939254 (Egyptian travel document), (b) 0003213 (Egyptian passport), (c) 981358 (Egyptian passport), (d) C00071659 (passport substitute issued by the Federal Republic of Germany). Other information: His brother is Ismail Mohamed Ismail Abu Shaweesh. Date of designation referred to in Article 2a (4) (b): 6.12.2005. under the heading Natural persons shall be replaced by the following: Yasser Mohamed Ismail Abu Shaweesh (alias Yasser Mohamed Abou Shaweesh). Address: Germany. Date of birth: 20.11.1973. Place of birth: Benghazi, Libya. Nationality: Stateless Palestinian. Passport No: (a) 939254 (Egyptian travel document), (b) 0003213 (Egyptian passport), (c) 981358 (Egyptian passport), (d) C00071659 (passport substitute issued by the Federal Republic of Germany). Other information: (a) In prison in Germany; (b) His brother is Ismail Mohamed Ismail Abu Shaweesh. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (25) The entry Mazen Ali Hussein (alias Issa Salah Muhamad). Date of birth: (a) 1.1.1982 (Mazen Ali Hussein), (b) 1.1.1980 (Issa Salah Muhamad). Place of birth: Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0144378. Address: SchwÃ ¤bisch Hall prison, Germany. under the heading Natural persons shall be replaced by the following: Mazen Salah Mohammed (alias (a) Mazen Ali Hussein, (b) Issa Salah Muhamad). Date of birth: (a) 1.1.1982, (b) 1.1.1980. Place of birth: Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0144378. Address: Germany. Other information: (a) Member of Alsar Al-Islam; (b) In prison in Germany. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (26) The entry Farhad Kanabi Ahmad (alias (a) Kaua Omar Achmed (b) Kawa Hamawandi). Date of birth: 1.7.1971. Place of birth: Arbil, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweise) A 0139243. Other information: in custody in Kempten prison, Germany. under the heading Natural persons shall be replaced by the following: Farhad Kanabi Ahmad (alias (a) Kaua Omar Achmed (b) Kawa Hamawandi (previously listed as). Date of birth: 1.7.1971. Place of birth: Arbil, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweise) A 0139243. Address: Germany. Other information: In prison in Germany. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (27) The entry Rafik Mohamad Yousef (alias Mohamad Raific Kairadin). Date of birth: 27.8.1974. Place of birth: Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0092301. Other information: In prison in Germany as of December 2004. Date of designation referred to in Article 2a (4) (b): 6.12.2005. under the heading Natural persons shall be replaced by the following: Rafik Mohamad Yousef (alias Mohamad Raific Kairadin). Date of birth: 27.8.1974. Place of birth: Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0092301. Address: Germany. Other information: (a) Member of Alsar Al-Islam; (b) In prison in Germany. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (28) The entry Ibrahim Mohamed Khalil (alias (a) Khalil Ibrahim Jassem, (b) Khalil Ibrahim Mohammad, (c) Khalil Ibrahim Al Zafiri, (d) Khalil). Date of birth: (a) 2.7.1975 (Ibrahim Mohamed Khalil), (b) 2.5.1972 (Khalil Ibrahim Jassem), (c) 3.7.1975 (Khalil Ibrahim Mohammad), (d) 1972 (Khalil Ibrahim Al Zafiri), (e) 2.5.1975 (Khalil). Place of birth: (a) Mosul, Iraq (Ibrahim Mohamed Khalil, Khalil Ibrahim Mohammad) (b) Baghdad, Iraq (Khalil Ibrahim Jassem). Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0003900. Other information: in custody in Frankenthal, Germany. under the heading Natural persons shall be replaced by the following: Ibrahim Mohamed Khalil (alias (a) Khalil Ibrahim Jassem, (b) Khalil Ibrahim Mohammad, (c) Khalil Ibrahim Al Zafiri, (d) Khalil). Date of birth: (a) 2.7.1975, (b) 2.5.1972, (c) 3.7.1975, (d) 1972, (e) 2.5.1975. Place of birth: (a) Mosul, Iraq (b) Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0003900. Address: Germany. Other information: In prison in Germany. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (29) The entry Gun Gun Rusman Gunawan (alias (a) Gunawan Rusman, (b) Abd Al-Hadi, (c) Abdul Hadi, (d) Abdul Karim, (e) Bukhori, (f) Bukhory). Date of birth: 6.7.1977. Place of birth: Cianjur, West Java, Indonesia. Nationality: Indonesian. under the heading Natural persons shall be replaced by the following: Gun Gun Rusman Gunawan (alias (a) Gunawan Rusman, (b) Abd Al-Hadi, (c) Abdul Hadi, (d) Abdul Karim, (e) Bukhori, (f) Bukhory). Date of birth: 6.7.1977. Place of birth: Cianjur, West Java, Indonesia. Nationality: Indonesian. Other information: Brother of Nurjaman Riduan Isamuddin Date of designation referred to in Article 2a (4) (b): 21.4.2006. (30) The entry Taufik Rifki (alias (a) Refke Taufek, (b) Rifqi Taufik, (c) Rifqi Tawfiq, (d) Ami Iraq, (e) Ami Irza, (f) Amy Erja, (g) Ammy Erza, (h) Ammy Izza, (i) Ami Kusoman, (j) Abu Obaida, (k) Abu Obaidah, (l) Abu Obeida, (m) Abu Ubaidah, (n) Obaidah, (o) Abu Obayda, (p) Izza Kusoman, (q) Yacub, Eric). Date of birth: (a) 29.8.1974, (b) 9.8.1974, (c) 19.8.1974, (d) 19.8.1980. Place of birth: Dacusuman Surakarta, Central Java, Indonesia. Nationality: Indonesian. under the heading Natural persons shall be replaced by the following: Taufik Rifki (alias (a) Refke Taufek, (b) Rifqi Taufik, (c) Rifqi Tawfiq, (d) Ami Iraq, (e) Ami Irza, (f) Amy Erja, (g) Ammy Erza, (h) Ammy Izza, (i) Ami Kusoman, (j) Abu Obaida, (k) Abu Obaidah, (l) Abu Obeida, (m) Abu Ubaidah, (n) Obaidah, (o) Abu Obayda, (p) Izza Kusoman, (q) Yacub, Eric). Address: Philippines. Date of birth: 19.8.1974. Place of birth: Dacusuman Surakarta, Central Java, Indonesia. Nationality: Indonesian. Other information: In detention in the Philippines as at May 2011. Date of designation referred to in Article 2a (4) (b): 21.4.2006. (31) The entry Nessim Ben Romdhane Sahraoui (alias (a) Dass, (b) Nasim al-Sahrawi). Date of birth: 3.8.1973. Place of birth: Bizerta, Tunisia. Other information: He was expelled from Italy in 2002. In prison in Tunisia as at June 2009. Date of designation referred to in Article 2a (4) (b): 2.8.2006. under the heading Natural persons shall be replaced by the following: Nessim Ben Romdhane Sahraoui (alias (a) Dass, (b) Nasim al-Sahrawi). Address: Tunisia. Date of birth: 3.8.1973. Place of birth: Bizerta, Tunisia. Nationality: Tunisian. Other information: In detention in Tunisia as at June 2009. Date of designation referred to in Article 2a (4) (b): 2.8.2006. (32) The entry Merai Zoghbai (alias (a) Mohamed Lebachir, (b) Meri Albdelfattah Zgbye, (c) Zoghbai Merai Abdul Fattah, (d) Lazrag Faraj, (e) Larzg Ben Ila, (h) Muhammed El Besir, (f) Fraji di Singapore, (g) Fraji il Libico, (h) Farag, (i) Fredj). Address: (a) via Bordighera 34, Milan, Italy (last known address), (b) Senis, Oristano, Sardinia, Italy. Date of birth: (a) 4.4.1969, (b) 4.4.1960, (c) 4.6.1960 (Meri Albdelfattah Zgbye), (d) 13.11.1960 (Lazrag Faraj), (e) 11.8.1960 (Larzg Ben Ila), (f) 13.11.1960 (Fredj), (g) 14.1.1968 (Mohamed Lebachir). Place of birth: (a) Bengasi, Libya, (b) Bendasi, Libya (Meri Albdelfattah Zgbye), (c) Morocco (Mohamed Lebachir). Other information: Fugitive as at April 2009. Date of designation referred to in Article 2a (4) (b): 2.8.2006. under the heading Natural persons shall be replaced by the following: Merai Zoghbai (alias (a) Mohamed Lebachir, (b) Meri Albdelfattah Zgbye, (c) Zoghbai Merai Abdul Fattah, (d) Lazrag Faraj, (e) Larzg Ben Ila, (h) Muhammed El Besir, (f) Fraji di Singapore, (g) Fraji il Libico, (h) Farag, (i) Fredj). Date of birth: (a) 4.4.1969, (b) 4.4.1960, (c) 4.6.1960, (d) 13.11.1960, (e) 11.8.1960, (f) 13.11.1960, (g) 14.1.1968. Place of birth: (a) Bengasi, Libya, (b) Bendasi, Libya, (c) Morocco, (d) Libya. Other information: Member of Libyan Islamic Fighting Group. Date of designation referred to in Article 2a (4) (b): 2.8.2006. (33) The entry Ismail Mohamed Ismail Abu Shaweesh. Date of birth: 10.3.1977. Place of birth: Benghazi, Libya. Nationality: Stateless Palestinian. Passport No: (a) 0003684 (Egyptian travel document), (b) 981354 (Egyptian passport). Other information: In detention in Germany since 22.5.2005. Date of designation referred to in Article 2a (4) (b): 2.8.2006. under the heading Natural persons shall be replaced by the following: Ismail Mohamed Ismail Abu Shaweesh. Date of birth: 10.3.1977. Place of birth: Benghazi, Libya. Nationality: Stateless Palestinian. Passport No: (a) 0003684 (Egyptian travel document), (b) 981354 (Egyptian passport). Other information: (a) In detention since 22.5.2005; (b) His brother is Yasser Mohamed Ismail Abu Shaweesh. Date of designation referred to in Article 2a (4) (b): 2.8.2006. (34) The entry Abd Al Hamid Sulaiman Muhammed Al-Mujil (alias (a) Dr. Abd al-Hamid Al-Mujal, (b) Dr. Abd Abdul-Hamid bin Sulaiman Al-Mujil, (c) Abd al-Hamid Sulaiman Al-Mujil, (d) Dr. Abd Al-Hamid Al-Muajjal, (e) Abd al-Hamid Mujil, (f) A.S. Mujel, (g) Abdulhamid Sulaiman M.Al Mojil, (e) Abu Abdallah). Date of birth: (a) 28.4.1949, (b) 29.4.1949. Place of birth: Kuwait. Nationality: Saudi Arabian. Passport No: F 137998 (issued on 18.4.2004, expiring on 24.2.2009). under the heading Natural persons shall be replaced by the following: Abd Al Hamid Sulaiman Muhammed Al-Mujil (alias (a) Dr. Abd al-Hamid Al-Mujal, (b) Dr. Abd Abdul-Hamid bin Sulaiman Al-Mujil, (c) Abd al-Hamid Sulaiman Al-Mujil, (d) Dr. Abd Al-Hamid Al-Muajjal, (e) Abd al-Hamid Mujil, (f) A.S. Mujel, (g) Abdulhamid Sulaiman M.Al Mojil, (e) Abu Abdallah). Date of birth: (a) 28.4.1949, (b) 29.4.1949. Place of birth: Kuwait. Nationality: Saudi Arabian. Passport No: F 137998 (Saudi Arabian, issued on 18.4.2004, expired 24.2.2009). Date of designation referred to in Article 2a (4) (b): 4.8.2006. (35) The entry Mohammed Al Ghabra. Address: East London, United Kingdom. Date of birth: 1.6.1980. Place of birth: Damascus, Syria. Nationality: British. Passport No: 094629366 (United Kingdom). under the heading Natural persons shall be replaced by the following: Mohammed Al Ghabra. Address: East London, United Kingdom. Date of birth: 1.6.1980. Place of birth: Damascus, Syria. Nationality: British. Passport No: 094629366 (United Kingdom). Other information: (a) Fathers name is Mohamed Ayman Ghabra; (b) Mothers name is Dalal. Date of designation referred to in Article 2a (4) (b): 12.12.2006. (36) The entry Aly Soliman Massoud Abdul Sayed (alias (a) Ibn El Qaim, (b) Mohamed Osman, (c) Adam). Address: Ghout El Shamal, Tripoli, Libya. Date of birth: 1969. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport number: 96/184442 (Libyan Passport). Other information: Married to Safia Abdul El Rahman (Sudanese citizen). under the heading Natural persons shall be replaced by the following: Aly Soliman Massoud Abdul Sayed (alias (a) Ibn El Qaim, (b) Mohamed Osman, (c) Adam). Address: Ghout El Shamal, Tripoli, Libya. Date of birth: 1969. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport number: 96/184442 (Libyan Passport). Other information: Member of Libyan Islamic Fighting Group. Date of designation referred to in Article 2a (4) (b): 8.6.2007. (37) The entry Said Youssef Ali Abu Aziza (alias Abdul Hamid, Abu Therab). Date of birth: 1958. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport number: 87/437555 (Libyan passport). Other information: Married to a Sanaa Al-Gameii. under the heading Natural persons shall be replaced by the following: Said Youssef Ali Abu Aziza (alias (a) Abdul Hamid, (b) Abu Therab). Date of birth: 1958. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport number: (a) 87/437555 (Libyan passport), (b) 274381 (Libyan passport). Libyan national identification number: 145126. Other information: (a) Mothers name is Fatima Isa, (b) Member of Libyan Islamic Fighting Group and Al-Qaida. Date of designation referred to in Article 2a (4) (b): 8.6.2007. (38) The entry Salem Nor Eldin Amohamed Al-Dabski (alias (a) Abu Al-Ward, (b) Abdullah Ragab, (c) Abu Naim). Address: Bab Ben Ghasheer, Tripoli, Libya. Date of birth: 1963. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport number: 1990/345751 (Libyan passport). Other information: Mothers name is Kalthoum Abdul Salam Al-Shaftari. under the heading Natural persons shall be replaced by the following: Salem Nor Eldin Amohamed Al-Dabski (alias (a) Abu Al-Ward, (b) Abdullah Ragab, (c) Abu Naim (d) Abdallah al- Masri). Address: Bab Ben Ghasheer, Tripoli, Libya. Date of birth: 1963. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport number: (a) 345751 (Libyan passport); (b) 1990/345751 (Libyan passport). National Identification No: 220334. Other information: (a) Mothers name is Kalthoum Abdul Salam Al-Shaftari; (b) Senior Member of Libyan Islamic Fighting Group and member of Al-Qaida. Date of designation referred to in Article 2a (4) (b): 8.6.2007. (39) The entry Abdelmalek Droukdel (alias Abou Mossaab Abdelouadoud) Address: Locality of Zayane, Town of Meftah, Wilaya of Blida, Algeria. Date of birth: 20.4.1970. Place of birth: Meftah, Wilaya of Blida, Algeria. Nationality: Algerian. Other information: (a) Member of The Organization of Al-Qaida in the Islamic Maghreb, (b) The tribunal at Tizi-Ouzou (Algeria) issued a warrant for his arrest on 15.1.2005 and sentenced him, in absentia, to life imprisonment on 21.3.2007, (c) Fathers full name: Rabah Droukdel, (d) Mothers full name: Zhour Zdigha. under the heading Natural persons shall be replaced by the following: Abdelmalek Droukdel (alias Abou Mossaab Abdelouadoud) Address: Algeria. Date of birth: 20.4.1970. Place of birth: Meftah, Wilaya of Blida, Algeria. Nationality: Algerian. Other information: (a) Head of The Organization of Al-Qaida in the Islamic Maghreb; (b) Fathers name is Rabah Droukdel; (c) Mothers name is Zhour Zdigha. Date of designation referred to in Article 2a (4) (b): 27.8.2007. (40) The entry Fahd Muhammad Abd Al-Aziz Al-Khashiban (alias (a) Fahad H. A. Khashayban, (b) Fahad H. A. al-Khashiban, (c) Fahad H. A. Kheshaiban, (d) Fahad H. A. Kheshayban, (e) Fahad H. A. al-Khosiban, (f) Fahad H. A. Khasiban, (g) Fahd Muhammad Abd Al-Aziz al-Khashayban (h) Fahd Muhammad Abd al-Aziz al-Khushayban, (i) Fahad al-Khashiban, (j) Fahd Khushaiban, (k) Fahad Muhammad A. al-Khoshiban, (l) Fahad Mohammad A. al-Khoshiban, (m) Fahad Mohammad Abdulaziz Alkhoshiban, (n) Abu Thabit, (o) Shaykh Abu Thabit, (p) Shaykh Thabet, (q) Abu Abdur Rahman, (r) Abdur Abu Rahman). Date of birth: 16.10.1966. Place of birth: Oneiza, Saudi Arabia. Passport No: G477835 (issued on 26.6.2006, expires on 3.5.2011). Nationality: Saudi Arabian. Other information: Involved in the financing of and otherwise provided assistance to Abu Sayyaf Group. under the heading Natural persons shall be replaced by the following: Fahd Muhammad Abd Al-Aziz Al-Khashiban (alias (a) Fahad H. A. Khashayban, (b) Fahad H. A. al-Khashiban, (c) Fahad H. A. Kheshaiban, (d) Fahad H. A. Kheshayban, (e) Fahad H. A. al-Khosiban, (f) Fahad H. A. Khasiban, (g) Fahd Muhammad Abd Al-Aziz al-Khashayban (h) Fahd Muhammad Abd al-Aziz al-Khushayban, (i) Fahad al-Khashiban, (j) Fahd Khushaiban, (k) Fahad Muhammad A. al-Khoshiban, (l) Fahad Mohammad A. al-Khoshiban, (m) Fahad Mohammad Abdulaziz Alkhoshiban, (n) Abu Thabit, (o) Shaykh Abu Thabit, (p) Shaykh Thabet, (q) Abu Abdur Rahman, (r) Abdur Abu Rahman). Address: Saudi Arabia. Date of birth: 16.10.1966. Place of birth: Oneiza, Saudi Arabia. Passport No: G477835 (Saudi Arabian, issued on 26.6.2006, expired on 3.5.2011). Nationality: Saudi Arabian. Other information: Involved in the financing of and otherwise provided assistance to the Abu Sayyaf Group. Date of designation referred to in Article 2a (4) (b): 9.10.2007. (41) The entry Abdul Rahim Al-Talhi (alias (a) Abdul-Rahim Hammad al-Talhi, (b) Abd Al-Rahim Hamad al-Tahi, (c) Abdulrheem Hammad A Altalhi, (d) Abe Al-Rahim al-Talahi, (e) Abd Al-Rahim Al Tahli, (f) Abd al-Rahim al-Talhi, (g) Abdulrahim Al Tahi, (h) Abdulrahim al-Talji, (i) Abd-Al-Rahim al Talji, (j) Abdul Rahim Hammad Ahmad Al-Talhi, (k) Abdul Rahim, (l) Abu Al Baraa Al Naji, (m) Shuwayb Junayd. Address: Buraydah, Saudi Arabia. Date of birth: 8.12.1961. Place of birth: Al-Shefa, Al-Taif, Saudi Arabia. Passport No: F275043 (issued on 29.5.2004, expires on 5.4.2009). Nationality: Saudi Arabian. Other information: Involved in the financing of, arms supply to and otherwise provided assistance to Abu Sayyaf Group. under the heading Natural persons shall be replaced by the following: Abdul Rahim Al-Talhi (alias (a) Abdul-Rahim Hammad al-Talhi, (b) Abd Al-Rahim Hamad al-Tahi, (c) Abdulrheem Hammad A Altalhi, (d) Abe Al-Rahim al-Talahi, (e) Abd Al-Rahim Al Tahli, (f) Abd al-Rahim al-Talhi, (g) Abdulrahim Al Tahi, (h) Abdulrahim al-Talji, (i) Abd-Al-Rahim al Talji, (j) Abdul Rahim Hammad Ahmad Al-Talhi, (k) Abdul Rahim, (l) Abu Al Baraa Al Naji, (m) Shuwayb Junayd. Address: Buraydah, Saudi Arabia. Date of birth: 8.12.1961. Place of birth: Al-Shefa, Al-Taif, Saudi Arabia. Passport No: F275043 (Saudi Arabian, issued on 29.5.2004, expired on 5.4.2009). Nationality: Saudi Arabian. Other information: Involved in the financing of, arms supply to and otherwise provided assistance to the Abu Sayyaf Group. Date of designation referred to in Article 2a (4) (b): 9.10.2007. (42) The entry Muhammad Abdallah Salih Sughayr (alias (a) Muhammad Abdallah Salih Al- Sughayir, (b) Muhammad Abdallah Salih Al-Sughaier, (c) Muhammad Abdallah Salih Al-Sughayer, (d) Mohd Al-Saghir, (e) Muhammad Al- Sugayer, (f) Muhammad Abdallah Salih Al-Sughair, (g) Muhammad Abdallah Salih Al-Sugair, (h) Muhammad Abdallah Salih Al-Suqayr, (i) Mohammad Abdullah S Ssughayer, (j) Abu Bakr, (k) Abu Abdullah. Date of birth: (a) 20.8.1972, (b) 10.8.1972. Place of birth: Al-Karawiya, Oneiza, Saudi Arabia. Passport No: E864131 (issued on 30.12.2001, expired on 6.11.2006). Nationality: Saudi Arabian. Other information: Involved in the financing of, arms supply to, recruitment for and otherwise provided assistance to Abu Sayyaf Group. under the heading Natural persons shall be replaced by the following: Muhammad Abdallah Salih Sughayr (alias (a) Muhammad Abdallah Salih Al- Sughayir, (b) Muhammad Abdallah Salih Al-Sughaier, (c) Muhammad Abdallah Salih Al-Sughayer, (d) Mohd Al-Saghir, (e) Muhammad Al- Sugayer, (f) Muhammad Abdallah Salih Al-Sughair, (g) Muhammad Abdallah Salih Al-Sugair, (h) Muhammad Abdallah Salih Al-Suqayr, (i) Mohammad Abdullah S Ssughayer, (j) Abu Bakr, (k) Abu Abdullah. Date of birth: 20.8.1972. Place of birth: Al-Karawiya, Oneiza, Saudi Arabia. Passport No: E864131 (Saudi Arabian, issued on 30.12.2001, expired on 6.11.2006). Nationality: Saudi Arabian. Other information: Involved in the financing of, arms supply to, recruitment for and otherwise provided assistance to the Abu Sayyaf Group. Date of designation referred to in Article 2a (4) (b): 9.10.2007. (43) The entry Najmiddin Kamolitdinovich Jalolov. Name in original script: Ã Ã °Ã »Ã ¾Ã »Ã ¾Ã ² Ã Ã °Ã ¶Ã ¼Ã ¸Ã ´Ã ´Ã ¸Ã ½ Ã Ã °Ã ¼Ã ¾Ã »Ã ¸Ã Ã ´Ã ¸Ã ½Ã ¾Ã ²Ã ¸Ã . Address: S. Jalilov Street 14, Khartu, Andijan Region, Uzbekistan. Date of birth: 1972. Place of birth: Andijan Region, Uzbekistan. Nationality: Uzbek. Other information: (a) One of the leaders of the Islamic Jihad Group; (b) Has undertaken special training on mines and explosives at Al-Qaida camps; (c) Has participated in military operations in Afghanistan and Pakistan on the Taliban side; (d) Was one of the organisers of the terrorist attacks committed in Uzbekistan in 1999 and 2004; (e) Criminal proceedings were instituted against him in March 1999 in accordance with the following articles of the Criminal Code of the Republic of Uzbekistan: Articles 154 (Mercenary), 155 (Terrorism), 156 (Incitement of Ethnic, Racial or Religious Hatred), 159 (Attempts to Constitutional Order of Uzbekistan), 242 (Organisation of Criminal Community) and 244 (Failure to Report about Crime or Concealment thereof); (f) An order for his arrest has been issued. under the heading Natural persons shall be replaced by the following: Najmiddin Kamolitdinovich Jalolov. Name in original script: Ã Ã °Ã »Ã ¾Ã »Ã ¾Ã ² Ã Ã °Ã ¶Ã ¼Ã ¸Ã ´Ã ´Ã ¸Ã ½ Ã Ã °Ã ¼Ã ¾Ã »Ã ¸Ã Ã ´Ã ¸Ã ½Ã ¾Ã ²Ã ¸Ã . Address: S. Jalilov Street 14, Khartu, Andijan Region, Uzbekistan. Date of birth: 1972. Place of birth: Andijan Region, Uzbekistan. Nationality: Uzbek. Other information: (a) He was one of the leaders of the Islamic Jihad Group; (b) Reportedly deceased in Pakistan in September 2009. Date of designation referred to in Article 2a (4) (b): 21.4.2008. (44) The entry Angelo Ramirez Trinidad (alias (a) Calib Trinidad, (b) Kalib Trinidad, (c) Abdul Khalil, (d) Abdukahlil, (e) Abu Khalil, (f) Anis). Address: 3111 Ma. Bautista, Punta, Santa Ana, Manila, Philippines. Date of birth: 20.3.1978. Place of birth: Gattaran, Cagayan Province, Philippines. Nationality: Filipino. Other information: (a) Distinguishing marks include scars on both legs; (b) Member of the Rajah Solaiman Movement and associated with the Abu Sayyaf Group and the Jemaah Islamiyah; (c) Bomb-making specialist involved in the manufacturing and use of improvised explosive devices used in terrorist attacks in 2004 and 2005 in the Philippines. Also responsible for the procurement of arms and ammunition for other cells of the Rajah Solaiman Movement and the Abu Sayyaf Group; (d) Arrested by the Philippine authorities on 22.2.2005, and convicted for the crime of multiple murder in October 2005. Detained in the Philippines as of June 2008. under the heading Natural persons shall be replaced by the following: Angelo Ramirez Trinidad (alias (a) Calib Trinidad, (b) Kalib Trinidad, (c) Abdul Khalil, (d) Abdukahlil, (e) Abu Khalil, (f) Anis). Address: 3111 Ma. Bautista, Punta, Santa Ana, Manila, Philippines. Date of birth: 20.3.1978. Place of birth: Gattaran, Cagayan Province, Philippines. Nationality: Filipino. Other information: (a) Distinguishing marks include scars on both legs; (b) Member of the Rajah Solaiman Movement and associated with the Abu Sayyaf Group and the Jemaah Islamiyah; (b) In detention in the Philippines as of May 2011. Date of designation referred to in Article 2a (4) (b): 4.6.2008 (45) The entry Feliciano Semborio Delos Reyes jr. (alias (a) Abubakar Abdillah, (b) Abdul Abdillah). Title: Ustadz. Address: (a) San Jose, Zamboanga City, Philippines (previous address); (b) Siasi, Sulu, Philippines (previous address); (c) Santa Barbara, Zamboanga City, Philippines (previous address); (d) Arco, Lamitan, Philippines (previous location). Date of birth: 4.11.1963. Place of birth: Arco, Lamitan, Basilan, Philippines. Nationality: Filipino. Other information: (a) Arrested by the Philippine authorities in November 2006; (b) Remained detained in the Philippines as at June 2008; (c) Father's name is Feliciano Delos Reyes Sr.; (d) Mother's name is Aurea Semborio. Date of designation referred to in Article 2a (4) (b): 4.6.2008. under the heading Natural persons shall be replaced by the following: Feliciano Semborio Delos Reyes jr. (alias (a) Abubakar Abdillah, (b) Abdul Abdillah). Title: Ustadz. Address: Philippines. Date of birth: 4.11.1963. Place of birth: Arco, Lamitan, Basilan, Philippines. Nationality: Filipino. Other information: (a) Father's name is Feliciano Delos Reyes Sr.; (b) Mother's name is Aurea Semborio; (c) In detention in the Philippines as of May 2011. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (46) The entry Hilarion Del Rosario Santos III (alias (a) Akmad Santos, (b) Ahmed Islam, (c) Ahmad Islam Santos, (d) Abu Hamsa, (e) Hilarion Santos III, (f) Abu Abdullah Santos, (g) Faisal Santos, (h) Lakay, (i) Aki, (j) Aqi). Title: Amir. Address: (a) 50, Purdue Street, Cubao, Quezon City, Philippines, (b) 17 Camarilla Street, Murphy, Cubao, Quezon City, Philippines (previous address), (c) Barangay Mal-Ong, Anda Pangasinan, Philippines (previous address). Date of birth: 12.3.1966. Place of birth: 686 A. Mabini Street, Sangandaan, Caloocan City, Philippines. Nationality: Filipino. Passport No: AA780554 (Filipino passport). Other information: (a) Founder and leader of the Rajah Solaiman Movement and linked to the Abu Sayyaf Group. Founder and owner of Fi-Sabilillah Da'awa and Media Foundation Incorporated (FSDMFI); (b) Arrested by the Philippine authorities in October 2005; Detained in the Philippines as of June 2008. under the heading Natural persons shall be replaced by the following: Hilarion Del Rosario Santos III (alias (a) Akmad Santos, (b) Ahmed Islam, (c) Ahmad Islam Santos, (d) Abu Hamsa, (e) Hilarion Santos III, (f) Abu Abdullah Santos, (g) Faisal Santos, (h) Lakay, (i) Aki, (j) Aqi). Title: Amir. Address: 50, Purdue Street, Cubao, Quezon City, Philippines. Date of birth: 12.3.1966. Place of birth: 686 A. Mabini Street, Sangandaan, Caloocan City, Philippines. Nationality: Filipino. Passport No: AA780554 (Filipino passport). Other information: (a) Founder and leader of the Rajah Solaiman Movement and linked to the Abu Sayyaf Group. (b) In detention in the Philippines as of May 2011. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (47) The entry Pio Abogne De Vera (alias (a) Ismael De Vera, (b) Khalid, (c) Ismael, (d) Ismail, (e) Manex, (f) Tito Art, (g) Dave, (h) Leo). Address: Concepcion, Zaragosa, Nueva Ecija, Philippines. Date of birth: 19.12.1969. Place of birth: Bagac, Bagamanok, Catanduanes, Philippines. Nationality: Filipino. Other information: (a) Arrested by the Philippine authorities on 15.12.2005; (b) Remained detained in the Philippines as at June 2008; (c) Father's name is Honorio Devera; (d) mother's name is Fausta Abogne. Date of designation referred to in Article 2a (4) (b): 4.6.2008. under the heading Natural persons shall be replaced by the following: Pio Abogne De Vera (alias (a) Ismael De Vera, (b) Khalid, (c) Ismael, (d) Ismail, (e) Manex, (f) Tito Art, (g) Dave, (h) Leo). Address: Concepcion, Zaragosa, Nueva Ecija, Philippines. Date of birth: 19.12.1969. Place of birth: Bagac, Bagamanok, Catanduanes, Philippines. Nationality: Filipino. Other information: (a) Father's name is Honorio Devera; (b) Mother's name is Fausta Abogne; (c) In detention in the Philippines as of May 2011. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (48) The entry Redendo Cain Dellosa (alias (a) Abu Ilonggo, (b) Brandon Berusa, (c) Abu Muadz, (d) Arnulfo Alvarado, (e) Habil Ahmad Dellosa, (f) Uthman, (g) Dodong (h) Troy). Address: (a) 3111, Ma. Bautista, Punta, Santa Ana, Manila, Philippines; (b) Manila, Philippines (location as at April 2009); (c) Matabata, Aroroy Masbate, Philippines (previous address); (d) Anda, Pangasinan, Philippines (previous address); (e) Jolo, Sulu, Philippines (previous address); (f) Pollok, Cotabato, Philippines (previous address); (g) Masbate, Philippines (previous location). Date of birth: 15.5.1972. Place of birth: Punta, Santa Ana, Manila, Philippines. Nationality: Filipino. Other information: (a) Arrested by the Philippine authorities on 30.3.2004; (b) As of June 2008 under trial; (c) Father's name is Fernando Rafael Dellosa; (d) Mother's name is Editha Parado Cain. Date of designation referred to in Article 2a (4) (b): 4.6.2008. under the heading Natural persons shall be replaced by the following: Redendo Cain Dellosa (alias (a) Abu Ilonggo, (b) Brandon Berusa, (c) Abu Muadz, (d) Arnulfo Alvarado, (e) Habil Ahmad Dellosa, (f) Uthman, (g) Dodong (h) Troy). Address: 3111, Ma. Bautista, Punta, Santa Ana, Manila, Philippines. Date of birth: 15.5.1972. Place of birth: Punta, Santa Ana, Manila, Philippines. Nationality: Filipino. Other information: (a) Father's name is Fernando Rafael Dellosa; (b) Mother's name is Editha Parado Cain; (c) In detention in the Philippines as of May 2011. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (49) The entry Ruben Pestano Lavilla, Jr. (alias (a) Reuben Lavilla, (b) Sheik Omar, (c) Mile D Lavilla, (d) Reymund Lavilla, (e) Ramo Lavilla, (f) Mike de Lavilla, (g) Abdullah Muddaris, (h) Ali Omar, (i) Omar Lavilla, (j) Omar Labella, (k) So, (l) Eso, (m) Junjun). Title: Sheik. Address: (a) 10th Avenue, Caloocan City, Philippines; (b) Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines (previous). Date of birth: 4.10.1972. Place of birth: Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines. Nationality: Filipino. Passport No: (a) MM611523 (Filipino passport, 2004); (b) EE947317 (Filipino passport 2000-2001); (c) P421967 (Filipino passport number (1995- 1997). Other information: (a) Associated with the International Islamic Relief Organisation, Philippines (branch offices); (b) In custody of the Philippines as of 30.8.2008. Date of designation referred to in Article 2a (4) (b): 4.6.2008. under the heading Natural persons shall be replaced by the following: Ruben Pestano Lavilla, Jr. (alias (a) Reuben Lavilla, (b) Sheik Omar, (c) Mile D Lavilla, (d) Reymund Lavilla, (e) Ramo Lavilla, (f) Mike de Lavilla, (g) Abdullah Muddaris, (h) Ali Omar, (i) Omar Lavilla, (j) Omar Labella, (k) So, (l) Eso, (m) Junjun). Title: Sheik. Address: 10th Avenue, Caloocan City, Philippines. Date of birth: 4.10.1972. Place of birth: Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines. Nationality: Filipino. Passport No: (a) MM611523 (Filipino passport, 2004); (b) EE947317 (Filipino passport 2000-2001); (c) P421967 (Filipino passport number (1995- 1997). Other information: (a) Associated with Khadafi Abubakar Janjalani and the International Islamic Relief Organisation, Philippines branch offices; (b) In detention in the Philippines as of May 2011. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (50) The entry Fritz Martin Gelowicz (alias Robert Konars (born 10.4.1979 in LiÃ ¨ge, Belgium), (b) Markus Gebert, (c) Malik, (d) Benzl, (e) Bentley). Address: BÃ ¶finger Weg 20, 89075 Ulm, Germany (previous address). Date of birth: 1.9.1979. Place of birth: Munich, Germany. Nationality: German. Passport No: 7020069907 (German passport issued in Ulm, Germany, valid until 11 May 2010). National identification No: 7020783883 (German Federal Identity Card, issued in Ulm, Germany, expired on 10.6.2008). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group since at least the beginning of 2006. Associated with Daniel Martin Schneider and Adem Yilmaz. Trained in the manufacture and use of explosives; (b) Arrested on 4 September 2007 in Medebach, Germany, and in detention in Germany since 5 September 2007 (October 2008). under the heading Natural persons shall be replaced by the following: Fritz Martin Gelowicz (alias Robert Konars, (b) Markus Gebert, (c) Malik, (d) Benzl, (e) Bentley). Address: BÃ ¶finger Weg 20, 89075 Ulm, Germany (previous address). Date of birth: (a) 1.9.1979, (b) 10.4.1979. Place of birth: (a) Munich, Germany; (b) LiÃ ¨ge, Belgium. Nationality: German. Passport No: 7020069907 (German passport issued in Ulm, Germany, expired on 11 May 2010). National identification No: 7020783883 (German Federal Identity Card, issued in Ulm, Germany, expired on 10.6.2008). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group; (b) Associated with Daniel Martin Schneider and Adem Yilmaz; (c) In detention in Germany as of June 2010. Date of designation referred to in Article 2a (4) (b): 27.10.2008. (51) The entry Daniel Martin Schneider (alias Abdullah). Address: Petrusstrasse 32, 66125 Herrensohr, Dudweiler, SaarbrÃ ¼cken, Germany (previous address). Date of birth: 9.9.1985. Place of birth: Neunkirchen (Saar), Germany. Nationality: German. Passport No: 2318047793 (German passport issued in Friedrichsthal, Germany, on 17.5.2006, valid until 16.5.2011). National identification No: 2318229333 (German Federal Identity Card issued in Friedrichsthal, Germany, on 17.5.2006, valid until 16.5.2011 (reported lost)). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group since at least the beginning of 2006. Associate of Fritz Martin Gelowicz and Adem Yilmaz; (b) Arrested on 4 September 2007 in Medebach, Germany, and in detention in Germany since 5 September 2007 (October 2008). under the heading Natural persons shall be replaced by the following: Daniel Martin Schneider (alias Abdullah). Address: Petrusstrasse 32, 66125 Herrensohr, Dudweiler, SaarbrÃ ¼cken, Germany (previous address). Date of birth: 9.9.1985. Place of birth: Neunkirchen (Saar), Germany. Nationality: German. Passport No: 2318047793 (German passport issued in Friedrichsthal, Germany, on 17.5.2006, expired on 16.5.2011). National identification No: 2318229333 (German Federal Identity Card issued in Friedrichsthal, Germany, on 17.5.2006, expired on 16.5.2011 (reported lost)). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group; (b) Associated with Fritz Martin Gelowicz and Adem Yilmaz; (c) In detention in Germany as of June 2010. Date of designation referred to in Article 2a (4) (b): 27.10.2008. (52) The entry Adem Yilmaz (alias Talha) Date of birth: 4.11.1978. Place of birth: Bayburt, Turkey. Nationality: Turkish. Passport No: TR-P 614166 (Turkish passport issued by the Turkish Consulate General in Frankfurt/Main on 22.3.2006, valid until 15.9.2009. Address: SÃ ¼dliche Ringstrasse 133, 63225 Langen, Germany (previous address). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group since at least the beginning of 2006. Associate of Fritz Martin Gelowicz and Daniel Martin Schneider; (b) Arrested on 4 September 2007 in Medebach, Germany, and in detention in Germany since 5 September 2007 (October 2008). under the heading Natural persons shall be replaced by the following: Adem Yilmaz (alias Talha). Date of birth: 4.11.1978. Place of birth: Bayburt, Turkey. Nationality: Turkish. Passport No: TR-P 614166 (Turkish passport issued by the Turkish Consulate General in Frankfurt/Main on 22.3.2006, expired on 15.9.2009. Address: SÃ ¼dliche Ringstrasse 133, 63225 Langen, Germany (previous address). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group since at least the beginning of 2006. Associated with Fritz Martin Gelowicz and Daniel Martin Schneider; (b) In detention in Germany as of June 2010. Date of designation referred to in Article 2a(4)(b): 27.10.2008. (53) The entry Ibrahim Abdul Salam Mohamed Boyasseer (alias (a) Abu Al-Banaan, (b) Ibrahim Bouisir, (c) Ibrahim Buisir). Date of birth: 1961. Place of birth: Benghazi, Libya. Nationality: (a) Libyan, (b) Irish. Other information: lives in Ireland. Date of designation referred to in Article 2a(4)(b): 4.2.2009. under the heading Natural persons shall be replaced by the following: Ibrahim Abdul Salam Mohamed Boyasseer (alias (a) Abu Al-Banaan, (b) Ibrahim Bouisir, (c) Ibrahim Buisir; (d) Ibrahim Abdul Salem Mohamed Buisir; (e) Ibrahim Buwisir; (f) Ibrhm Buwisir. Address: 20 Hillview Grove, Ballinteer, Dublin 16, Ireland. Date of birth: 1.9.1962. Place of birth: Benghazi, Libya. Nationality: (a) Libyan, (b) Irish. National Identification No: 6977094P (Irish Personal Public Service number). Passport No: L038300 (Irish passport issued in Dublin, Ireland on 4 September 2002, cancelled on 14 May 2009). Date of designation referred to in Article 2a(4)(b): 4.2.2009. (54) The entry Abdul Haq (alias (a) Maimaitiming Maimaiti, (b) Abdul Heq, (c) Abuduhake, (d) Abdulheq Jundullah, (e) 'Abd Al- Haq, (f) Memetiming Memeti, (g) Memetiming Aximu, (h) Memetiming Qekeman, (i) Maiumaitimin Maimaiti, (j) Abdul Saimaiti, (k) Muhammad Ahmed Khaliq, (l) Maimaiti Iman, (m) Muhelisi, (n) Qerman, (o) Saifuding). Date of birth: 10.10.1971. Place of birth: Chele County, Khuttan Area, Xinjiang Uighur Autonomous Region, China. Nationality: Chinese. National identification No: 653225197110100533 (Chinese identity card). Date of designation referred to in Article 2a(4)(b): 15.4.2009. Other information: located in Pakistan as at April 2009. under the heading Natural persons shall be replaced by the following: Abdul Haq (alias (a) Maimaitiming Maimaiti, (b) Abdul Heq, (c) Abuduhake, (d) Abdulheq Jundullah, (e) 'Abd Al- Haq, (f) Memetiming Memeti, (g) Memetiming Aximu, (h) Memetiming Qekeman, (i) Maiumaitimin Maimaiti, (j) Abdul Saimaiti, (k) Muhammad Ahmed Khaliq, (l) Maimaiti Iman, (m) Muhelisi, (n) Qerman, (o) Saifuding). Date of birth: 10.10.1971. Place of birth: Chele County, Khuttan Area, Xinjiang Uighur Autonomous Region, China. Nationality: Chinese. National identification No: 653225197110100533 (Chinese identity card). Other information: (a) Located in Pakistan as at April 2009; (b) Reportedly deceased in Pakistan in February 2010. Date of designation referred to in Article 2a (4) (b): 15.4.2009. (55) The entry Atilla Selek (alias Muaz). Address: KauterÃ ¤ckerweg 5, 89077 Ulm, Germany. Date of birth: 28.2.1985. Place of birth: Ulm, Germany. Nationality: German. Passport No: 7020142921 (German passport issued in Ulm, Germany, valid until 3.12.2011). National identification No: 702092811 (German national identity card (Bundespersonalausweis), issued in Ulm, Germany, valid until 6.4.2010). Other information: In prison in Germany since 20.11.2008 (as at May 2009). Date of designation referred to in Article 2a(4)(b): 18.6.2009. under the heading Natural persons shall be replaced by the following: Atilla Selek (alias Muaz). Address: KauterÃ ¤ckerweg 5, 89077 Ulm, Germany. Date of birth: 28.2.1985. Place of birth: Ulm, Germany. Nationality: German. Passport No: 7020142921 (German passport issued in Ulm, Germany, valid until 3.12.2011). National identification No: 702092811 (German national identity card (Bundespersonalausweis), issued in Ulm, Germany, expired on 6.4.2010). Other information: (a) Member of the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group; (b) In detention in Germany as of June 2010. Date of designation referred to in Article 2a (4) (b): 18.6.2009. (56) The entry Suhayl Fatilloevich Buranov (alias Suhayl Fatilloyevich Buranov). Name in original script: Ã ypaÃ ½Ã ¾Ã ² Ã ¡Ã Ã Ã °Ã ¹Ã » Ã ¤Ã °Ã Ã ¸Ã »Ã »Ã ¾Ã µÃ ²Ã ¸Ã  Address: Massiv Kara-Su-6, building 12, apt. 59, Tashkent, Uzbekistan Date of birth: 1983. Place of birth: Tashkent, Uzbekistan. Nationality: Uzbek. Other information: (a) One of the leaders of the Islamic Jihad Group; (b) Has undertaken special training on mines and explosives at the Al-Qaida camp in the Khost province; (c) Has participated in military operations in Afghanistan and Pakistan on the Taliban side; (d) Was one of the organisers of the terrorist attacks committed in Uzbekistan in 2004; (e) Criminal proceedings were instituted against him in 2000 in accordance with the following articles of the Criminal Code of the Republic of Uzbekistan: Articles 159, part 3 (Attempts to Constitutional Order of the Republic of Uzbekistan), and 248 (Illegal Possession of Arms, Ammunition, Explosive Substances, or Explosive Assemblies); (f) An order for his arrest has been issued. under the heading Natural persons shall be replaced by the following: Suhayl Fatilloevich Buranov (alias Suhayl Fatilloyevich Buranov). Name in original script: Ã ypaÃ ½Ã ¾Ã ² Ã ¡Ã Ã Ã °Ã ¹Ã » Ã ¤Ã °Ã Ã ¸Ã »Ã »Ã ¾Ã µÃ ²Ã ¸Ã  Address: Massiv Kara-Su-6, building 12, apt. 59, Tashkent, Uzbekistan Date of birth: 1983. Place of birth: Tashkent, Uzbekistan. Nationality: Uzbek. Other information: (a) He was one of the leaders of the Islamic Jihad Group; (b) Reportedly deceased in Pakistan in 2009. Date of designation referred to in Article 2a (4) (b): 21.4.2008. (57) The entry Dinno Amor Rosalejos Pareja (alias (a) Johnny Pareja, (b) Khalil Pareja, (c) Mohammad, (d) Akmad, (e) Mighty, (f) Rash). Address: (a) Atimonana, Quezon Province, Philippines (as at April 2009); (b) Plaridel Street, Mandaue City, Philippines (previous address); (c) Cebu City, Philippines (location as at April 2009); (d) Anahawan, Leyte, Philippines (previous location); (e) Sariaya, Quezon, Philippines (previous location); (f) Dasmarinas, Cavite, Philippines (previous location). Date of birth: 19.7.1981. Place of birth: Cebu City, Philippines. Nationality: Filipino. Other information: (a) The Philippine judicial authority issued a warrant of arrest for him on 5.6.2006; (b) At large as at June 2008; (c) Fathers name is Amorsolo Jarabata Pareja; (d) Mothers name is Leonila Cambaya Rosalejos. Date of designation referred to in Article 2a (4) (b): 4.6.2008. under the heading Natural persons shall be replaced by the following: Dinno Amor Rosalejos Pareja (alias (a) Johnny Pareja, (b) Khalil Pareja, (c) Mohammad, (d) Akmad, (e) Mighty, (f) Rash). Address: Atimonana, Quezon Province, Philippines. Date of birth: 19.7.1981. Place of birth: Cebu City, Philippines. Nationality: Filipino. Other information: (a) Member of the Rajah Solaiman Movement (b) Fathers name is Amorsolo Jarabata Pareja; (d) Mothers name is Leonila Cambaya Rosalejos. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (58) The entry Ricardo Perez Ayeras (alias (a) Abdul Kareem Ayeras, (b) Abdul Karim Ayeras, (c) Ricky Ayeras, (d) Jimboy, (e) Isaac Jay Galang Perez, (f) Abdul Mujib). Address: (a) Barangay Mangayao, Tagkawayan, Quezon, Philippines; (b) Barangay Tigib, Ayungon, Negros Oriental, Philippines; (c) Bindoy, Negros Oriental, Philippines, (previous address); (d) 24 Paraiso Street, Barangay Poblacion, Mandaluyong City, Philippines, (previous address); (e) Msu Compound, Marawi City, Philippines, (previous address). Date of birth: 15.9.1973. Place of birth: 24 Paraiso Street, Barangay Poblacion, Mandaluyong City, Philippines. Nationality: Filipino. Other information: (a) Member of the Rajah Solaiman Movement; (b) Arrested by the Philippine authorities on 29.7.2007. Detained in the Philippines as of June 2008. under the heading Natural persons shall be replaced by the following: Ricardo Perez Ayeras (alias (a) Abdul Kareem Ayeras, (b) Abdul Karim Ayeras, (c) Ricky Ayeras, (d) Jimboy, (e) Isaac Jay Galang Perez, (f) Abdul Mujib). Address: (a) Barangay Mangayao, Tagkawayan, Quezon, Philippines; (b) Barangay Tigib, Ayungon, Negros Oriental, Philippines. Date of birth: 15.9.1973. Place of birth: 24 Paraiso Street, Barangay Poblacion, Mandaluyong City, Philippines. Nationality: Filipino. Other information: (a) Member of the Rajah Solaiman Movement; (b) Arrested by the Philippine authorities on 14 March 2011. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (59) The entry Abu Sayyaf Group (aka Al Harakat Al Islamiyya) under the heading Legal persons, groups and entities shall be replaced by the following: Abu Sayyaf Group (alias Al Harakat Al Islamiyya). Address: Philippines. Other information: (a) Associated with Jemaah Islamiyah (JI); (b) Current leader is Radulan Sahiron. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (60) The entry Al-Itihaad Al-Islamiya (AIAI). Other information: (a) Reported to operate in Somalia and Ethiopia, (b) Leadership include Hassan Abdullah Hersi Al-Turki and Hassan Dahir Aweys. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Itihaad Al-Islamiya/AIAI. (alias AIAI) Other information: (a) Reported to operate in Somalia and Ethiopia; (b) Leadership include Hassan Abdullah Hersi Al-Turki and Hassan Dahir Aweys; (c) AIAI has received funds through the Al-Haramain Islamic Foundation (Somalia). Date of designation referred to in Article 2a (4) (b): 6.10.2001. (61) The entry Egyptian Islamic Jihad (alias (a) Egyptian Al-Jihad; (b) Jihad Group, (c) New Jihad, (d) Al-Jihad, (e) Egyptian Islamic Movement. Date of designation referred to in Article 2a (4) (b): 6.10.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Egyptian Islamic Jihad (alias (a) Egyptian Al-Jihad; (b) Jihad Group, (c) New Jihad, (d) Al-Jihad, (e) Egyptian Islamic Movement. Other information: Co-founded by Aiman Muhammed Rabi al-Zawahiri, who was also its military leader. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (62) The entry Al Rashid Trust (alias) (a) Al-Rasheed Trust, (b) Al Rasheed Trust, (c) Al-Rashid Trust, (d) Aid Organisation of The Ulema, Pakistan, (e) Al Amin Welfare Trust, (f) Al Amin Trust, (g) Al Ameen Trust, (h) Al-Ameen Trust, (i) Al Madina Trust, (j) Al-Madina Trust, Pakistan). Address: (a) Kitas Ghar, Nazimabad 4, Dahgel-Iftah, Karachi, Pakistan; (b) Jamia Maajid, Sulalman Park, Melgium Pura, Lahore, Pakistan; (c) Office Dharbi-Munin, Opposite Khyber Bank, Abbottabad Road, Mansehra, Pakistan; (d) Office Dharbi-Munin ZR Brothers, Katcherry Road, Chowk Yadgaar, Peshawar, Pakistan; (e) Office Dharbi-Munin, Rm No. 3, Moti Plaza, Near Liaquat Bagh, Muree Road, Rawalpindi, Pakistan; (f) Office Dharbi-Munin, Top Floor, Dr. Dawa Khan Dental Clinic Surgeon, Main Baxae, Mingora, Swat, Pakistan; (g) Kitab Ghar, Darul Ifta Wal Irshad, Nazimabad No 4, Karachi, Pakistan (Tel. (a) 668 33 01; (b) 0300- 820 91 99, Fax 662 38 14); (h) 302b-40, Good Earth Court, Opposite Pia Planitarium, Block 13a, Gulshan -I Igbal, Karachi, Pakistan (Tel. 497 92 63); (i) 617 Clifton Center, Block 5, 6th Floor, Clifton, Karachi, Pakistan (Tel. 587 25 45); (j) 605 Landmark Plaza, 11 Chundrigar Road, Opposite Jang Building, Karachi, Pakistan (Tel. 262 38 18-19); (k) Jamia Masjid, Sulaiman Park, Begum Pura, Lahore, Pakistan (Tel. 042-681 20 81). Other information: (a) Headquarters in Pakistan; (b) Operations in Afganistan: Herat, Jalalabad, Kabul, Kandahar, Mazar, Sherif, also operations in Kosovo, Chechnya; (c) Has two account numbers in Habib Bank Ltd., Foreign Exchange Branch, Pakistan: 05501741 and 06500138; (d) Until 21.10.2008 the UN list included the entries Al Rashid Trust  (QE.A.5.01, listed on 6.10.2001) and Aid Organization of the Ulema, Pakistan  (QE.A.73.02, listed on 24.4.2002 and amended on 25.7.2006). Based on information confirming that the two entries refer to the same entity, the Al-Qaida and Taliban Sanctions Committee decided on 21.10.2008 to consolidate the relevant information contained in both entries in the present entry. Date of designation referred to in Article 2a (4) (b): 6.10.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Al Rashid Trust (alias (a) Al-Rasheed Trust, (b) Al Rasheed Trust, (c) Al-Rashid Trust, (d) Aid Organisation of The Ulema, Pakistan, (e) Al Amin Welfare Trust, (f) Al Amin Trust, (g) Al Ameen Trust, (h) Al-Ameen Trust, (i) Al Madina Trust, (j) Al-Madina Trust, Pakistan). Address: (a) Kitas Ghar, Nazimabad 4, Dahgel-Iftah, Karachi, Pakistan; (b) Jamia Maajid, Sulalman Park, Melgium Pura, Lahore, Pakistan; (c) Office Dharbi-Munin, Opposite Khyber Bank, Abbottabad Road, Mansehra, Pakistan; (d) Office Dharbi-Munin ZR Brothers, Katcherry Road, Chowk Yadgaar, Peshawar, Pakistan; (e) Office Dharbi-Munin, Rm No. 3, Moti Plaza, Near Liaquat Bagh, Muree Road, Rawalpindi, Pakistan; (f) Office Dharbi-Munin, Top Floor, Dr. Dawa Khan Dental Clinic Surgeon, Main Baxae, Mingora, Swat, Pakistan; (g) Kitab Ghar, Darul Ifta Wal Irshad, Nazimabad No 4, Karachi, Pakistan (Tel. (a) 668 33 01; (b) 0300- 820 91 99, Fax 662 38 14); (h) 302b-40, Good Earth Court, Opposite Pia Planitarium, Block 13a, Gulshan -I Igbal, Karachi, Pakistan (Tel. 497 92 63); (i) 617 Clifton Center, Block 5, 6th Floor, Clifton, Karachi, Pakistan (Tel. 587 25 45); (j) 605 Landmark Plaza, 11 Chundrigar Road, Opposite Jang Building, Karachi, Pakistan (Tel. 262 38 18-19); (k) Jamia Masjid, Sulaiman Park, Begum Pura, Lahore, Pakistan (Tel. 042-681 20 81). Other information: (a) Headquarters in Pakistan; (b) Operations in Afganistan: Herat, Jalalabad, Kabul, Kandahar, Mazar, Sherif, also operations in Kosovo, Chechnya; (c) Until 21.10.2008 the UN list included the entries Al Rashid Trust  (listed on 6.10.2001) and Aid Organization of the Ulema, Pakistan  (listed on 24.4.2002 and amended on 25.7.2006); The two entries were consolidated into this entity on 21 October 2008; (d) Founded by Mufti Rashid Ahmad Ledahyanoy; (e) Associated with Jaish-i-Mohammed, (f) Banned in Pakistan since October 2001; (g) Despite the closure of its offices in Pakistan in February 2007 it has continued its activities. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (63) The entry Armed Islamic Group (alias (a) Al Jamm'ah Al Islamiah Al-Musallah, (b) GIA, (c) Groupement Islamique ArmÃ ©). Other information: Located in Algeria. under the heading Legal persons, groups and entities shall be replaced by the following: Armed Islamic Group (alias (a) Al Jamm'ah Al Islamiah Al-Musallah, (b) GIA, (c) Groupe Islamique ArmÃ ©). Other information: Located in Algeria. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (64) The entry Asbat al-Ansar. Address: Ein el-Hilweh camp, Lebanon. Date of designation referred to in Article 2a (4) (b): 6.10.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Asbat al-Ansar. Address: Ein el-Hilweh camp, Lebanon. Other information: (a) Active in northern Iraq; (b) Associated with Al-Qaida in Iraq. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (65) The entry Harakat Ul-Mujahidin/HUM (aka Al-Faran, Al-Hadid, Al-Hadith, Harakat Ul-Ansar, HUA, Harakat Ul-Mujahideen) under the heading Legal persons, groups and entities shall be replaced by the following: Harakat Ul-Mujahidin/HUM (alias (a) Al-Faran, (b) Al-Hadid, (c) Al-Hadith, (d) Harakat Ul-Ansar, (e) HUA, (f) Harakat Ul-Mujahideen), (g) HUM. Address: Pakistan. Other information: (a) Associated with Jaish-i-Mohammed, Lashkar i Jhangvi (LJ) and Lashkar-e-Tayyiba; (b) Active in Pakistan and Afghanistan; (c) Banned in Pakistan. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (66) The entry Islamic Movement of Uzbekistan (IMU) (aka IMU) under the heading Legal persons, groups and entities shall be replaced by the following: Islamic Movement of Uzbekistan (alias IMU). Other information: (a) Associated with the Eastern Turkistan Islamic Movement, Islamic Jihad Group and Emarat Kavkaz; (b) Active in the Afghanistan/Pakistan border area, northern Afghanistan and Central Asia. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (67) The entry Libyan Islamic Fighting Group (alias LIFG). Date of designation referred to in Article 2a (4) (b): 6.10.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Libyan Islamic Fighting Group (alias LIFG). Address: Libya. Other information: Members in Afghanistan merged with Al-Qaida in November 2007. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (68) The entry Makhtab Al-Khidamat (alias (a) MAK, (b) Al Kifah). Date of designation referred to in Article 2a (4) (b): 6.10.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Makhtab Al-Khidamat (alias (a) MAK, (b) Al Kifah). Other information: Absorbed into Al-Qaida. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (69) The entry The Organization of Al-Qaida in the Islamic Maghreb (alias (a) Al QaÃ ¯da au Maghreb islamique (AQMI), (b) Le Groupe Salafiste pour la PrÃ ©dication et le Combat (GSPC), (c) Salafist Group For Call and Combat. Other information: (a) Estimated in November 2007 to comprise approximately 700 members regrouped in cells in Algeria and northern Mali, (b) Its Emir is Abdelmalek Droukdel. under the heading Legal persons, groups and entities shall be replaced by the following: The Organization of Al-Qaida in the Islamic Maghreb (alias (a) AQIM, (b) Al QaÃ ¯da au Maghreb islamique (AQMI), (c) Le Groupe Salafiste pour la PrÃ ©dication et le Combat (GSPC), (d) Salafist Group For Call and Combat. Address: (a) Algeria, (b) Mali, (c) Mauritania, (d) Morocco, (e) Niger, (f) Tunisia. Other information: (a) Headed by Abdelmalek Droukdel; (b) Zone of operation includes Algeria and parts of Mali, Mauritania, Niger, Tunisia and Morocco. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (70) The entry Al-Hamati Sweets Bakeries, Al-Mukallah, Hadhramawt Governorate, Yemen under the heading Legal persons, groups and entities shall be replaced by the following: Al-Hamati Sweets Bakeries. Addrees: Al-Mukallah, Hadhramawt Governorate, Yemen. Other information: (a) Owned by Mohammad Hamdi Mohammad Sadiq al-Ahdal; (b) Reported to have ceased to exist. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (71) The entry Jaish-I-Momhammed (aka Army of Mohammed), Pakistan under the heading Legal persons, groups and entities shall be replaced by the following: Jaish-I-Momhammed (alias Army of Mohammed). Address: Pakistan. Other information: (a) Based in Peshawar and Muzaffarabad, Pakistan; (b) Associated with Harakat ul-Mujahidin / HUM, Lashkar-e-Tayyiba, Al-Akhtar Trust International and Harakat-ul Jihad Islami; (c) Banned in Pakistan. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (72) The entry Jamyah Taawun Al-Islamia (aka Society of Islamic Cooperation; aka Jamiyat Al Taawun Al Islamiyya; aka JIT), Qandahar City, Afghanistan under the heading Legal persons, groups and entities shall be replaced by the following: Jamyah Taawun Al-Islamia (alias (a) Society of Islamic Cooperation, (b) Jamiyat Al Taawun Al Islamiyya, (c) JIT). Address: Kandahar City, Afghanistan. Other information: Founded by Usama Mohammad Awad bin Laden in 2001. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (73) The entry Al-Barakaat Bank, Mogadishu, Somalia under the heading Legal persons, groups and entities shall be replaced by the following: Al-Barakaat Bank. Address: Mogadishu, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (74) The entry Al-Barakat Bank of Somalia (BSS) (aka Barakat Bank of Somalia), Mogadishu, Somalia; Bossasso, Somalia under the heading Legal persons, groups and entities shall be replaced by the following: Al-Barakat Bank of Somalia (BSS) (alias (a) BSS, (b) Barakat Bank of Somalia). Address: (a) Mogadishu, Somalia; (b) Bossasso, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (75) The entry Barakaat Red Sea Telecommunications, Bossaso, Somalia; Nakhiil, Somalia; Huruuse, Somalia; Raxmo, Somalia; Ticis, Somalia; Kowthar, Somalia; Noobir, Somalia; Bubaarag, Somalia; Gufure, Somalia; Xuuxuule, Somalia; Ala Aamin, Somalia; Guureeye, Somalia; Najax, Somalia; Carafaat, Somalia under the heading Legal persons, groups and entities shall be replaced by the following: Barakaat Red Sea Telecommunications. Address: (a) Bossaso, Somalia; (b) Nakhiil, Somalia; (c) Huruuse, Somalia; (d) Raxmo, Somalia; (e) Ticis, Somalia; (f) Kowthar, Somalia; (g) Noobir, Somalia; (h) Bubaarag, Somalia; (i) Gufure, Somalia; (j) Xuuxuule, Somalia; (k) Ala Aamin, Somalia; (k) Guureeye, Somalia; (m) Najax, Somalia; (n) Carafaat, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (76) The entry Barakat Telecommunications Company Limited (alias BTELCO). Address: Bakara Market, Dar Salaam Buildings, Mogadishu, Somalia. Other information: Office closed and defunct in the Netherlands as at August 2009. Date of designation referred to in Article 2a(4)(b): 9.11.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Barakat Telecommunications Company Limited (alias BTELCO). Address: Bakara Market, Dar Salaam Buildings, Mogadishu, Somalia. Other information: (a) Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale; (b) Office closed and defunct in the Netherlands as at August 2009. Date of designation referred to in Article 2a(4)(b): 9.11.2001. (77) The entry Heyatul Ulya, Mogadishu, Somalia under the heading Legal persons, groups and entities shall be replaced by the following: Heyatul Ulya. Address: Mogadishu, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (78) The entry Red Sea Barakat Company Limited, Mogadishu, Somalia; Dubai, UAE under the heading Legal persons, groups and entities shall be replaced by the following: Red Sea Barakat Company Limited. Address: Mogadishu, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (79) The entry Somali Internet Company, Mogadishu, Somalia under the heading Legal persons, groups and entities shall be replaced by the following: Somali Internet Company. Address: Mogadishu, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (80) The entry Ummah Tameer E-Nau (UTN), Street 13, Wazir Akbar Khan, Kabul Afghanistan, Pakistan under the heading Legal persons, groups and entities shall be replaced by the following: Ummah Tameer E-Nau (UTN) (alias UTN). Address: Street 13, Wazir Akbar Khan, Kabul Afghanistan, Pakistan. Other information: (a) Its directors included Mahmood Sultan Bashir-Ud-Din, Majeed Abdul Chaudhry and Mohammed Tufail; (b) Banned in Pakistan. Date of designation referred to in Article 2a (4) (b): 24.12. 2001. (81) The entry Afghan Support Committee (ASC), aka Lajnat Ul Masa Eidatul Afghania, Jamiat Ayat-Ur-Rhas Al Islamia, Jamiat Ihya Ul Turath Al Islamia, and Ahya Ul Turas; office locations: Headquarters  G. T. Road (probably Grand Trunk Road), near Pushtoon Garhi Pabbi, Peshawar, Pakistan; Cheprahar Hadda, Mia Omar Sabaqah School, Jalabad, Afghanistan under the heading Legal persons, groups and entities shall be replaced by the following: Afghan Support Committee (ASC) (alias (a) Lajnat ul Masa Eidatul Afghania, (b) Jamiat Ayat-ur-Rhas al Islamiac, (c) Jamiat Ihya ul Turath al Islamia, (d) Ahya ul Turas, (e) ASC). Address: (a) Headquarters  G. T. Road (probably Grand Trunk Road), near Pushtoon Garhi Pabbi, Peshawar, Pakistan; (b) Cheprahar Hadda, Mia Omar Sabaqah School, Jalabad, Afghanistan. Other information: (a) Associated with the Revival of Islamic Heritage Society; (b) Abu Bakr al-Jaziri served as finance chief of ASC. Date of designation referred to in Article 2a (4) (b): 11.1.2002. (82) The entry Revival of Islamic Heritage Society (alias (a) Jamiat Ihia Al-Turath Al-Islamiya, (b) Revival of Islamic Society Heritage on the African Continent, (c) Jamia Ihya Ul Turath, (d) RIHS). Office locations: Pakistan and Afghanistan. Other information: only the Pakistan and Afghanistan offices of this entity are designated. under the heading Legal persons, groups and entities shall be replaced by the following: Revival of Islamic Heritage Society (alias (a) Jamiat Ihia Al-Turath Al-Islamiya, (b) Revival of Islamic Society Heritage on the African Continent, (c) Jamia Ihya Ul Turath, (d) RIHS). Address: (a) Pakistan; (b) Afghanistan. Other information: (a) Only the Pakistan and Afghanistan offices of this entity are designated; (b) Associated with Abu Bakr al-Jaziri and Afghan Support Committee (ASC). Date of designation referred to in Article 2a (4) (b): 11.1.2002. (83) The entry AL-HARAMAIN Islamic Foundation, Somalia. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain Islamic Foundation (Somalia). Address: Somalia. Other information: The founder and former leader is Aqeel Abdulaziz Aqeel al-Aqeel. Date of designation referred to in Article 2a (4) (b): 13.3.2002. (84) The entry Eastern Turkistan Islamic Movement (alias (a) The Eastern Turkistan Islamic Party, (b) The Eastern Turkistan Islamic Party of Allah, (c) Islamic Party of Turkestan (d) Djamaat Turkistan). Date of designation referred to in Article 2a (4) (b): 11.9.2002. under the heading Legal persons, groups and entities shall be replaced by the following: Eastern Turkistan Islamic Movement (ETIM) (alias (a) The Eastern Turkistan Islamic Party, (b) The Eastern Turkistan Islamic Party of Allah, (c) Islamic Party of Turkestan (d) Djamaat Turkistan, (e) ETIM). Other information: Active in China, South Asia and Central Asia. Date of designation referred to in Article 2a (4) (b): 11.9.2002. (85) The entry Moroccan Islamic Combatant Group (aka GICM or Groupe Islamique Combattant Marocain) under the heading Legal persons, groups and entities shall be replaced by the following: Moroccan Islamic Combatant Group (alias (a) GICM, (b) Groupe Islamique Combattant Marocain). Address: Morocco. Other information: Associated with the Organization of Al-Qaida in the Islamic Maghreb. Date of designation referred to in Article 2a (4) (b): 10.10.2002. (86) The entry Tunisian Combatant Group (alias (a) Groupe Combattant Tunisien, (b), Groupe Islamiste Combattant Tunisien, (c) GICT. Date of designation referred to in Article 2a (4) (b): 10.10.2002. under the heading Legal persons, groups and entities shall be replaced by the following: Tunisian Combatant Group (alias (a) Groupe Combattant Tunisien, (b), Groupe Islamiste Combattant Tunisien, (c) GICT. Address: Tunisia. Other information: Associated with the Organization of Al-Qaida in the Islamic Maghreb. Date of designation referred to in Article 2a (4) (b): 10.10.2002. (87) The entry Jemaah Islamiya (alias (a) Jema'ah Islamiyah, (b) Jemaah Islamiyah, (c) Jemaah Islamiah, Jamaah Islamiyah, (d) Jama'ah Islamiyah). Other information: (a) The network in South-East Asia; (b) Founded by the late Abdullah Sungkar. under the heading Legal persons, groups and entities shall be replaced by the following: Jemaah Islamiya (alias (a) Jema'ah Islamiyah, (b) Jemaah Islamiyah, (c) Jemaah Islamiah, Jamaah Islamiyah, (d) Jama'ah Islamiyah). Other information: (a) Operates in Southeast Asia, including Indonesia, Malaysia and the Philippines; (b) Associated with the Abu Sayyaf Group. Date of designation referred to in Article 2a (4) (b): 25.10.2002. (88) The entry Benevolence International Fund (aka Benevolent International Fund and BIF-Canada); last known addresses: 2465, Cawthra Road, Unit 203, Mississauga, Ontario, L5A 3P2 Canada, PO box 1508, Station B, Mississauga, Ontario, L4Y 4G2 Canada, PO box 40015, 75, King Street South, Waterloo, Ontario, N2J 4V1 Canada, 92, King Street, 201, Waterloo, Ontario, N2J 1P5 Canada. under the heading Legal persons, groups and entities shall be replaced by the following: Benevolence International Fund (alias Benevolent International Fund, (b) BIF-Canada). Address: (a) 2465, Cawthra Road, Unit 203, Mississauga, Ontario, L5A 3P2 Canada; (b) PO box 1508, Station B, Mississauga, Ontario, L4Y 4G2 Canada; (c) PO box 40015, 75, King Street South, Waterloo, Ontario, N2J 4V1 Canada; (d) 92, King Street, 201, Waterloo, Ontario, N2J 1P5 Canada. Other information: Associated with Benevolence International Foundation. Date of designation referred to in Article 2a (4) (b): 21.11.2002. (89) The entry Lashkar i Jhangvi under the heading Legal persons, groups and entities shall be replaced by the following: Lashkar i Jhangvi (LJ) (alias LJ). Other information: (a) Based primarily in Pakistans Punjab region and in the city of Karachi; (b) Active in Pakistan although banned as at 2010. Date of designation referred to in Article 2a (4) (b): 3.2.2003. (90) The entry Lajnat Al Daawa Al Islamiya (alias LDI). Date of designation referred to in Article 2a (4) (b): 20.2.2003. under the heading Legal persons, groups and entities shall be replaced by the following: Lajnat Al Daawa Al Islamiya (alias (a) LDI, (b) Lajnat Al Dawa, (c) Islamic Missionary Commission). Address: (a) Afghanistan, (b) Pakistan. Other information: Associated with the Libyan Islamic Fighting Group. Date of designation referred to in Article 2a (4) (b): 20.2.2003. (91) The entry Ansar al-Islam (alias (a) Devotees of Islam, (b) Jund al-Islam, (c) Soldiers of Islam, (d) Kurdistan Supporters of Islam, (e) Supporters of Islam in Kurdistan, (f) Followers of Islam in Kurdistan, (g) Kurdish Taliban, (h) Soldiers of God, (i) Ansar al-Sunna Army, (j) Jaish Ansar al-Sunna, (k) Ansar al-Sunna). Other information: Located and primarily active in northern Iraq but maintains a presence in western and central Iraq. Date of designation referred to in Article 2a(4)(b): 24.2.2003. under the heading Legal persons, groups and entities shall be replaced by the following: Ansar al-Islam (alias (a) Devotees of Islam, (b) Jund al-Islam, (c) Soldiers of Islam, (d) Kurdistan Supporters of Islam, (e) Supporters of Islam in Kurdistan, (f) Followers of Islam in Kurdistan, (g) Kurdish Taliban, (h) Soldiers of God, (i) Ansar al-Sunna Army, (j) Jaish Ansar al-Sunna, (k) Ansar al-Sunna). Other information: (a) The founder is Najmuddin Faraj Ahmad; (b) Associated with Al-Qaida in Iraq; (c) Located and primarily active in northern Iraq but maintains a presence in western and central Iraq. Date of designation referred to in Article 2a(4)(b): 24.2.2003. (92) The entry Islamic International Brigade (alias the Islamic Peacekeeping Brigade, the Islamic Peacekeeping Army, the International Brigade, Islamic Peacekeeping Battalion, International Battalion, Islamic Peacekeeping International Brigade) under the heading Legal persons, groups and entities shall be replaced by the following: Islamic International Brigade (IIB) (alias (a) The Islamic Peacekeeping Brigade, (b) The Islamic Peacekeeping Army, (c) The International Brigade, (d) Islamic Peacekeeping Battalion, (e) International Battalion, (f) Islamic Peacekeeping International Brigade), (g) (IIB). Other information: Linked to the Riyadus-Salikhin Reconnaissance and Sabotage Battalion of Chechen Martyrs (RSRSBCM) and the Special Purpose Islamic Regiment (SPIR). Date of designation referred to in Article 2a(4)(b): 4.3.2003. (93) The entry Riyadus-Salikhin Reconnaissance and Sabotage Battalion of Chechen Martyrs (alias (a) Riyadus-Salikhin Reconnaissance and Sabotage Battalion, (b) Riyadh-as-Saliheen, (c) The Sabotage and Military Surveillance Group of the Riyadh al-Salihin Martyrs, (d) Firqat al-Takhrib wa al-Istitla al-Askariyah li Shuhada Riyadh al-Salihin, (e) Riyadu- Salikhin Reconnaissance and Sabotage battalion of Shahids (Martyrs), (f) RSRSBCM). under the heading Legal persons, groups and entities shall be replaced by the following: Riyadus-Salikhin Reconnaissance and Sabotage Battalion of Chechen Martyrs (RSRSBCM) (alias (a) Riyadus-Salikhin Reconnaissance and Sabotage Battalion, (b) Riyadh-as-Saliheen, (c) The Sabotage and Military Surveillance Group of the Riyadh al-Salihin Martyrs, (d) Firqat al-Takhrib wa al-Istitla al-Askariyah li Shuhada Riyadh al-Salihin, (e) Riyadu- Salikhin Reconnaissance and Sabotage battalion of Shahids (Martyrs), (f) RSRSBCM). Other information: Associated with the Islamic International Brigade (IIB), the Special Purpose Islamic Regiment (SPIR) and Emarat Kavkaz. Date of designation referred to in Article 2a(4)(b): 4.3.2003. (94) The entry Special Purpose Islamic Regiment (alias (a) The Islamic Special Purpose Regiment, (b) The al-Jihad-Fisi-Sabililah Special Islamic Regiment, (c) Islamic Regiment of Special Meaning, (d) SPIR). under the heading Legal persons, groups and entities shall be replaced by the following: Special Purpose Islamic Regiment (SPIR) (alias (a) The Islamic Special Purpose Regiment, (b) The al-Jihad-Fisi-Sabililah Special Islamic Regiment, (c) Islamic Regiment of Special Meaning, (d) SPIR). Other information: Linked to the Islamic International Brigade (IIB) and the Riyadus-Salikhin Reconnaissance and Sabotage Battalion of Chechen Martyrs (RSRSBCM). Date of designation referred to in Article 2a(4)(b): 4.3.2003. (95) The entry Djamat Houmat Daawa Salafia (alias (a) DHDS, (b) El-Ahouel, (c) Djamaat Houmah Al-Dawah Al-Salafiat, (d) Katibat el Ahouel). Other information: (a) A branch of GIA (Groupement islamique armÃ ©) formed as a result of the break that occurred in 1996 when Afghanistan veteran Kada Benchikha Larbi decided to oppose the head of GIA. The group was subsequently made part of the Organization of Al-Qaida in the Islamic Maghreb, (b) Estimated in November 2007 to comprise approximately 50 members, (c) Located in western Algeria. Date of designation referred to in Article 2a (4) (b): 11.11.2003. under the heading Legal persons, groups and entities shall be replaced by the following: Djamat Houmat Daawa Salafia (DHDS) (alias (a) DHDS, (b) Djamaat Houmah Al-Dawah Al-Salafiat, (c) Katibat el Ahouel). Address: Algeria Other information: Associated with the Armed Islamic Group (GIA) and the Organization of Al-Qaida in the Islamic Maghreb. Date of designation referred to in Article 2a (4) (b): 11.11.2003. (96) The entry Islamic Jihad Group (alias (a) Jamaat al-Jihad, (b) Libyan Society, (c) Kazakh Jamaat, (d) Jamaat Mojahedin, (e) Jamiyat, (f) Jamiat al-Jihad al-Islami, (g) Dzhamaat Modzhakhedov, (h) Islamic Jihad Group of Uzbekistan, (i) al-Djihad al-Islami, (j) Zamaat Modzhakhedov Tsentralnoy Asii, (k) Islamic Jihad Union). under the heading Legal persons, groups and entities shall be replaced by the following: Islamic Jihad Group (alias (a) Jamaat al-Jihad, (b) Libyan Society, (c) Kazakh Jamaat, (d) Jamaat Mojahedin, (e) Jamiyat, (f) Jamiat al-Jihad al-Islami, (g) Dzhamaat Modzhakhedov, (h) Islamic Jihad Group of Uzbekistan, (i) al-Djihad al-Islami, (j) Zamaat Modzhakhedov Tsentralnoy Asii, (k) Islamic Jihad Union). Other information: (a) Founded and led by Najmiddin Kamolitdinovich Jalolov and Suhayl Fatilloevich Buranov; (b) Associated with the Islamic Movement of Uzbekistan and Emarat Kavkaz; (c) Active in the Afghanistan/Pakistan border area, Central Asia, South Asia region and some European States. Date of designation referred to in Article 2a (4) (b): 1.6.2005. (97) The entry Al-Akhtar Trust International (alias (a) Al Akhtar Trust, (b) Al-Akhtar Medical Centre, (c) Akhtarabad Medical Camp, (d) Pakistan Relief Foundation, (e) Pakistani Relief Foundation, (f) Azmat-e-Pakistan Trust, (g) Azmat Pakistan Trust). Address: (a) ST-1/A, Gulsahn-e-Iqbal, Block 2, Karachi, 25300, Pakistan; (b) Gulistan-e-Jauhar, Block 12, Karachi, Pakistan. Other information: Regional offices in Pakistan: Bahawalpur, Bawalnagar, Gilgit, Islamabad, Mirpur Khas, Tando-Jan-Muhammad. Akhtarabad Medical Camp is in Spin Boldak, Afghanistan. Date of designation referred to in Article 2a (4) (b): 17.8.2005. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Akhtar Trust International (alias (a) Al Akhtar Trust, (b) Al-Akhtar Medical Centre, (c) Akhtarabad Medical Camp, (d) Pakistan Relief Foundation, (e) Pakistani Relief Foundation, (f) Azmat-e-Pakistan Trust, (g) Azmat Pakistan Trust). Address: (a) ST-1/A, Gulsahn-e-Iqbal, Block 2, Karachi, 25300, Pakistan; (b) Gulistan-e-Jauhar, Block 12, Karachi, Pakistan. Other information: (a) Regional offices in Pakistan: Bahawalpur, Bawalnagar, Gilgit, Islamabad, Mirpur Khas, Tando-Jan-Muhammad; (b) Akhtarabad Medical Camp is in Spin Boldak, Afghanistan; (c) Registered by members of Jaish-i-Mohammed; (d) Associated with Harakat ul-Mujahidin/ HUM, Lashkar I Jhanghvi (LJ) and Lashkar-e-Tayyiba; (e) Banned in Pakistan. Date of designation referred to in Article 2a (4) (b): 17.8.2005. (98) The entry International Islamic Relief Organisation, Philippines, Branch offices (alias (a) International Islamic Relief Agency, (b) International Relief Organisation, (c) Islamic Relief Organization, (d) Islamic World Relief, (e) International Islamic Aid Organisation, (f) Islamic Salvation Committee, (g) The Human Relief Committee of the Muslim World League, (h) World Islamic Relief Organisation, (i) Al Igatha Al-Islamiya, (j) Hayat al-Aghatha al-Islamia al-Alamiya, (k) Hayat al- Igatha, (l) Hayat Al-'Igatha, (m) Ighatha, (n) Igatha, (o) Igassa, (p) Igasa, (q) Igase, (r) Egassa, (s) IIRO). Address: (a) International Islamic Relief Organisation, Philippines Office, 201 Heart Tower Building; 108 Valero Street; Salcedo Village, Makati City; Manila, Philippines, (b) Zamboanga City, Philippines, (c) Tawi Tawi, Philippines, (d) Marawi City, Philippines, (e) Basilan, Philippines, (e) Cotabato City, Philippines. under the heading Legal persons, groups and entities shall be replaced by the following: International Islamic Relief Organisation, Philippines, Branch offices (alias (a) International Islamic Relief Agency, (b) International Relief Organisation, (c) Islamic Relief Organization, (d) Islamic World Relief, (e) International Islamic Aid Organisation, (f) Islamic Salvation Committee, (g) The Human Relief Committee of the Muslim World League, (h) World Islamic Relief Organisation, (i) Al Igatha Al-Islamiya, (j) Hayat al-Aghatha al-Islamia al-Alamiya, (k) Hayat al- Igatha, (l) Hayat Al-'Igatha, (m) Ighatha, (n) Igatha, (o) Igassa, (p) Igasa, (q) Igase, (r) Egassa, (s) IIRO). Address: (a) International Islamic Relief Organisation, Philippines Office, 201 Heart Tower Building; 108 Valero Street; Salcedo Village, Makati City; Manila, Philippines, (b) Zamboanga City, Philippines, (c) Tawi Tawi, Philippines, (d) Marawi City, Philippines, (e) Basilan, Philippines, (e) Cotabato City, Philippines. Other information: (a) Associated with the Abu Sayyaf Group and Jemaah Islamiyah; (b) All offices closed in 2006 but as of early 2009, the IIRO office in Manila, the Philippines had reopened. Date of designation referred to in Article 2a (4) (b): 4.8.2006. (99) The entry International Islamic Relief Organization, Indonesia, Branch Office (alias (a) International Islamic Relief Agency, (b) International Relief Organization, (c) Islamic Relief Organization, (d) Islamic World Relief, (e) International Islamic Aid Organization, (f) Islamic Salvation Committee, (g) The Human Relief Committee of the Muslim World League, (h) World Islamic Relief Organization, (i) Al Igatha Al-Islamiya, (j) Hayat al-Aghatha al-Islamia al-Alamiya, (k) Hayat al-Igatha, (l) Hayat Al-Igatha, (m) Ighatha, (n) Igatha, (o) Igassa, (p) Igasa, (q) Igase, (r) Egassa, (s) IIRO). Address: (a) International Islamic Relief Organization, Indonesia Office; Jalan Raya Cipinang Jaya No. 90; East Jakarta, 13410, Indonesia, (b) P.O. Box 3654; Jakarta 54021, Indonesia. under the heading Legal persons, groups and entities shall be replaced by the following: International Islamic Relief Organization, Indonesia, Branch Office (alias (a) International Islamic Relief Agency, (b) International Relief Organization, (c) Islamic Relief Organization, (d) Islamic World Relief, (e) International Islamic Aid Organization, (f) Islamic Salvation Committee, (g) The Human Relief Committee of the Muslim World League, (h) World Islamic Relief Organization, (i) Al Igatha Al-Islamiya, (j) Hayat al-Aghatha al-Islamia al-Alamiya, (k) Hayat al-Igatha, (l) Hayat Al-Igatha, (m) Ighatha, (n) Igatha, (o) Igassa, (p) Igasa, (q) Igase, (r) Egassa, (s) IIRO). Address: (a) International Islamic Relief Organization, Indonesia Office; Jalan Raya Cipinang Jaya No. 90; East Jakarta, 13410, Indonesia; (b) P.O. Box 3654; Jakarta 54021, Indonesia; (c) 8 Jalan Tarnan Simanjuntak Barat, Cipinang Cempedak Jakarta Timur 13340 Indonesia. Other information: Associated with Jemaah Islamiyah and the International Islamic Relief Organization, Philippines, Branch Offices. Date of designation referred to in Article 2a (4) (b): 9.11.2006. (100) The entry Rajah Solaiman Movement (alias (a) Rajah Solaiman Islamic Movement, (b) Rajah Solaiman Revolutionary Movement). Address: (a) Barangay Mal-Ong, Anda, Pangasinan Province, Philippines; (b) Sitio Dueg, Barangay Maasin, San Clemente, Tarlac Province, Philippines; (c) Number 50, Purdue Street, Cubao, Quezon City, Philippines. Other information: (a) Had its office at the Fi-Sabilillah Daawa and Media Foundation Incorporated at number 50, Purdue Street, Cubao, Quezon City, which is also the residence of the entitys founder, Hilarion Del Rosario Santos III; (b) Associated with the Abu Sayyaf Group and Jemaah Islamiyah including explosives training and other support for terrorist attacks in the Philippines in 2004 and 2005; (c) Received funding from the International Islamic Relief Organisation, Philippines, branch offices through Khadafi Abubakar Janjalani. under the heading Legal persons, groups and entities shall be replaced by the following: Rajah Solaiman Movement (alias (a) Rajah Solaiman Islamic Movement, (b) Rajah Solaiman Revolutionary Movement). Address: (a) Barangay Mal-Ong, Anda, Pangasinan Province, Philippines; (b) Sitio Dueg, Barangay Maasin, San Clemente, Tarlac Province, Philippines; (c) Number 50, Purdue Street, Cubao, Quezon City, Philippines. Other information: (a) Founded and headed by Hilarion Del Rosario Santos III; (b) Associated with the Abu Sayyaf Group and Jemaah Islamiyah the International Islamic Relief Organisation, Philippines, branch offices and Khadafi Abubakar Janjalani. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (101) The entry Harakat-ul Jihad Islami (alias (a) HUJI, (b) Movement of Islamic Holy War, (c) Harkat-ul-Jihad-al Islami, (d) Harkat- al-Jihad-ul Islami, (e) Harkat-ul-Jehad-al-Islami, (f) Harakat ul Jihad-e-Islami, (g) Harakat-ul-Ansar, (h) HUA). Other information: (a) Established in Afghanistan in 1980; (b) In 1993 merged with Harakat ul-Mujahidin to form Harakat ul-Ansar; (c) In 1997 split from Harakat ul-Ansar and resumed using its former name; (d) Operating in India, Pakistan and Afghanistan. Date of designation referred to in Article 2a(4)(b): 6.8.2010. under the heading Legal persons, groups and entities shall be replaced by the following: Harakat-ul Jihad Islami (alias (a) HUJI, (b) Movement of Islamic Holy War, (c) Harkat-ul-Jihad-al Islami, (d) Harkat- al-Jihad-ul Islami, (e) Harkat-ul-Jehad-al-Islami, (f) Harakat ul Jihad-e-Islami, (g) Harakat-ul-Ansar, (h) HUA). Other information: (a) Established in Afghanistan in 1980; (b) In 1993 merged with Harakat ul-Mujahidin to form Harakat ul-Ansar; (c) In 1997 split from Harakat ul-Ansar and resumed using its former name; (d) Operating in India, Pakistan and Afghanistan; (e) Banned in Pakistan. Date of designation referred to in Article 2a(4) (b): 6.8.2010.